Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-4-1996

United States v. Edmonds
Precedential or Non-Precedential:

Docket 93-1890




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"United States v. Edmonds" (1996). 1996 Decisions. Paper 190.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/190


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ____________

                            NO. 93-1890
                            ___________

                     UNITED STATES OF AMERICA

                                v.

                        THEODORE EDMONDS,

                                             Appellant
               ___________________________________

         On Appeal From the United States District Court
            For the Eastern District of Pennsylvania
                (D.C. Criminal No. 92-cr-00504-1)
               ___________________________________

                     Argued: October 24, 1994

           Before:   STAPLETON, HUTCHINSON, and GARTH,
                                     Circuit Judges.

     (Opinion Filed: April 18, 1995; vacated June 29, 1995)
              ____________________________________

                Reargued In Banc: October 25, 1995

       Before: SLOVITER, Chief Judge, BECKER, STAPLETON,
      MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO,
             ROTH, LEWIS, McKEE, SAROKIN, and GARTH
                         Circuit Judges.
           _________________________________________

                      (Filed April 4, 1996)

MICHAEL R. STILES, ESQUIRE (ARGUED)
United States Attorney
WALTER S. BATTY, JR., ESQUIRE
Assistant United States Attorney
JEFFREY W. WHITT, ESQUIRE
Assistant United States Attorney
VALLI F. BALDASSANO, ESQUIRE
Assistant United States Attorney

615 Chestnut Street
Philadelphia, PA    19106



                                1
Counsel for Appellee
DOMNICK J. SORISE, ESQUIRE (ARGUED)
33830 Harper
Clinton Township, MI   48035

Counsel for Appellant

                    _______________________

                      OPINION OF THE COURT
                    _______________________

BECKER, Circuit Judge.
          A federal jury convicted appellant Theodore Edmonds of

violating the Continuing Criminal Enterprise statute ("CCE"), 21

U.S.C. § 848, which makes it a crime to organize, supervise, or

manage five or more persons in a "continuing series of

violations" of the federal narcotics laws.    Edmonds argues that

the district court erred in failing to instruct the jurors that,

in order to convict, they must agree unanimously on which

violations -- of the eight alleged -- constituted the three

related violations necessary to establish a "continuing series."

          In United States v. Echeverri, 854 F.2d 638 (3d Cir.

1988), we held that the CCE statute requires jury unanimity as to
the identity of each of the three related violations comprising

the continuing series.   This in banc1 rehearing gives us the

opportunity to reconsider Echeverri.   The question of the degree

of jury unanimity required by the CCE statute is a difficult one,

and other courts of appeals have disagreed with Echeverri's

1
  This may be one of this court's last "in banc" opinions. Until
recently, we have eschewed the more common "en banc" spelling in
favor of the latin form. However, a proposed amendment to the
Federal Rules of Appellate Procedure adopts the "en banc"
spelling. See Fed R. App. P. 35 (Preliminary Draft of Proposed
Amendment September 1995).


                                 2
resolution, see, e.g., United States v. Canino, 949 F.2d 928 (7th

Cir. 1991), cert. denied, 504 U.S. 910, and cert. denied sub nom.

Flynn v. United States, 503 U.S. 996 (1992).      Nevertheless,

guided by historical tradition in criminal jurisprudence,

constitutional considerations, and the rule of lenity, we

reaffirm Echeverri and hold that the CCE statute requires juror

unanimity as to the identity of the related violations comprising

the continuing series.

           In view of this holding, we must also decide whether

the district court's failure to give the proper unanimity

instruction was harmless error.       This task requires us to examine

the scope of Sullivan v. Louisiana, 113 S. Ct. 2078 (1993), which

held that an erroneous reasonable doubt instruction cannot be

harmless because such error undermines an essential premise of

harmless error analysis -- the existence of an actual verdict of

guilty beyond a reasonable doubt.      Id. at 2082.

           We conclude that Sullivan does not preclude harmless

error analysis in this case.   Unlike the verdict in Sullivan, in

which an erroneous reasonable doubt instruction undermined all of

the jury's findings, the jury in this case delivered valid

findings on essentially all of the elements of the offense by

convicting Edmonds of every violation alleged to constitute the

continuing series.   These convictions do not themselves show

unanimous agreement that the same three violations were

sufficiently related to each other to constitute a continuing

series.   However, the evidence that the jury must have credited

to find Edmonds guilty of the predicate violations unequivocally


                                  3
established that all charged violations were related.    In such

circumstances, no rational jury could unanimously find Edmonds

guilty of the predicate offenses without unanimously finding that

the offenses were related to each other.   We thus affirm

Edmonds's conviction.



                I. Facts and Procedural History

          The facts of this case are fully set out in the earlier

panel opinion, see United States v. Edmonds, 52 F.3d 1236, 1241

(3d Cir.), vacated in part, 52 F.3d 1251 (3d Cir. 1995); thus, we

provide only a brief summary.   The evidence at trial showed that

Edmonds led a nationwide cocaine and heroin distribution network.

The organization was based in Los Angeles, California and sold

drugs to distributors for resale in various locales, including

Chester, and Philadelphia, Pennsylvania; Wilmington, Delaware;

Wilmington, North Carolina; Detroit, Michigan; New Orleans,

Louisiana; and Toledo, Ohio.

          A federal grand jury returned a twenty-seven count

indictment against Edmonds and eleven other people.     The

indictment charged Edmonds with conspiracy to distribute cocaine

and heroin in violation of 21 U.S.C. § 846; distribution of

heroin and aiding and abetting distribution in violation of 21

U.S.C. §841(a)(1); two counts of distribution of cocaine and

aiding and abetting distribution in violation of 21 U.S.C.

§841(a)(1); three counts of unlawful use of a communications

facility in violation of 21 U.S.C. § 243(b); and four counts of

money laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i) &


                                4
(2).   In addition, the indictment charged Edmonds with engaging

in a CCE in violation of 21 U.S.C. § 848.      The CCE count

identified eight predicate offenses:      the conspiracy count, the

three distribution counts, the three communications facility

counts, and one of the money laundering counts.2

            At trial, the district court gave the following

instruction concerning the CCE charge:
          So the Government has to prove that he
          [Edmonds] committed a felony in violation of
          narcotics laws; i.e.[,] that in some way he
          was causing or attempting to cause the
          distribution of cocaine and heroin as charged
          in Count 1 of the indictment or in other
          counts charged in the indictment.

                 The Government has to prove secondly
            that such violation was part of a continuing
            series of related violations of the federal
            narcotics laws. A continuing series of
            violations requires proof beyond a reasonable
            doubt that three or more violations of the
            laws occurred and that they, those three or
            more, were related to each other.


App. 577.    The court rejected Edmonds's request that it explain

to the jurors that they must unanimously agree on which three

related violations occurred.    Instead, the court gave only

general unanimity instructions.       See, e.g., App. 581 ("You are
asked to deliberate with a view towards reaching a unanimous

decision with respect to each count and each defendant charged



2
  The indictment's inclusion of the money laundering offense, 18
U.S.C. § 1956, as a CCE predicate offense appears to be in error.
See 21 U.S.C. § 848(c) (defining CCE predicate offenses as
violations of U.S. Code Title 21, Chapter 13, subchapter I or
II). However, Edmonds has not raised this issue, and we thus deem
it waived.


                                  5
here in this indictment.").      The jury convicted Edmonds of all

counts.

            A panel of this Court reversed Edmonds's CCE

conviction.    The panel's decision was based on United States v.

Echeverri, which held that a district court's refusal to give a

specific unanimity instruction in a CCE trial is reversible

error.    See Echeverri, 854 F.2d at 643.   The panel found

Echeverri controlling despite a significant difference between

the two cases.    In Echeverri, the government had introduced

evidence of a plethora of drug-related activity to establish the

continuing series, and, because the jury did not hand down

verdicts on the separate predicate offenses, it was unclear

whether the jury agreed that the same three predicate violations

occurred.   See id. at 642-43.    In contrast, Edmonds's jury

convicted him of each of the narcotics violations alleged to

constitute the continuing series, and hence it must have

unanimously agreed that Edmonds committed every violation in the

alleged series.    Nevertheless, the panel found Echeverri

controlling because the jury may not have agreed on which three

offenses were related to each other.     For example, six jurors may

have felt that violations A,B, & C (but no others) were related,

and the other six jurors may have concluded that violations D, E,

& F (but no others) were related.      See Edmonds, 52 F.3d at 1241.

            The panel then held that harmless error analysis was

inapplicable.    Although the evidence that the jury must have

believed to find Edmonds guilty of the predicate offenses also

established a single ongoing scheme, the panel reasoned that


                                   6
Sullivan v. Louisiana, 113 S. Ct. 2078 (1993), barred it from

engaging in harmless error analysis.     Sullivan held that a

constitutionally deficient reasonable doubt instruction cannot be

harmless because the error precludes the existence of a guilty

verdict upon which harmless error scrutiny could operate.       Id. at

2082.3   Analogizing lack of jury unanimity to an unconstitutional

definition of reasonable doubt, the panel held that "there has

been no actual jury finding of guilty on the CCE charge," and

thus that it could not rule that the error was harmless. Edmonds,
52 F.3d at 1244.

           The government petitioned for rehearing, arguing that

Schad v. Arizona, 501 U.S. 624 (1991), and United States v.

Jackson, 879 F.2d 85 (3d Cir. 1989), have undermined Echeverri's

specific unanimity holding; the government also attacked the

panel's harmless error analysis.     We granted the petition and

reheard the case in banc.



          II. The CCE Statute & Specific Juror Unanimity

           To convict a defendant under the CCE statute, the

government must prove:   (1) that the defendant committed a felony

violation of a provision of United States Code Title 21, Chapter

13, subchapter I or II (various drug offenses); (2) that this

violation was part of a "continuing series" of violations of

these subchapters; (3) that the defendant, in committing the


3
  In Sullivan, the trial judge gave a definition of reasonable
doubt virtually identical to one held unconstitutional in Cage v.
Louisiana, 498 U.S. 39, 111 (1990) (per curiam).


                                 7
continuing series of violations, acted as an organizer,

supervisor, or manager of five or more other persons; and (4)

that the defendant obtained "substantial income or resources"

from such activities.4

            Only the second requirement -- that the defendant

committed a felony as part of a continuing series of violations -

- is at issue in this appeal.    We have held, as have most courts

of appeals, that a "series" consists of at least three predicate

violations.    See Echeverri, 854 F.2d at 643; see also, e.g.,

United States v. Hernandez-Escarsega, 886 F.2d 1560, 1570 (9th


4
    In relevant part, 21 U.S.C. § 848 states:

            [A] person is engaged in a continuing
            criminal enterprise if --

                           (1) he violates any provision
                 of this subchapter or subchapter II of
                 this chapter the punishment for which is
                 a felony, and

                           (2) such violation is part of
                 a continuing series of violations of
                 this subchapter or subchapter II of this
                 chapter --

                                  (A) which are
                           undertaken by such person in
                           concert with five or more
                           other persons with respect to
                           whom such person occupies a
                           position of organizer, a
                           supervisory position, or any
                           other position of management,
                           and

                                  (B) from which such
                           person obtains substantial
                           income or resources.

21 U.S.C. § 848(c).

                                  8
Cir. 1989), cert. denied, 497 U.S. 1003 (1990); United States v.

Young, 745 F.2d 733, 747 (2d Cir. 1984), cert. denied sub nom.

Myers v. United States, 470 U.S. 1084 (1985).    But see United

States v. Baker, 905 F.2d 1100, 1102-05 (7th Cir. 1990)

(requiring only two predicate offenses), cert. denied, 498 U.S.
876, and cert. denied sub nom. Manns v. United States, 498 U.S.
904 (1990).    Furthermore, because the series must be

"continuing," the three predicate offenses must be related to

each other in some way.    See, e.g., United States v. Jones, 801
F.2d 304, 307 (8th Cir. 1986); Baker, 905 F.2d at 1104.

            As we have explained, the critical question is whether

the jury need unanimously agree only that the defendant committed

three related violations or whether, instead, the jury must

unanimously agree that the same three related violations

occurred.     Although it is well settled that a defendant in a

federal criminal trial has a constitutional right to a unanimous

verdict, see, e.g., Andres v. United States, 333 U.S. 740, 748-49

(1948); Patton v. United States, 281 U.S. 276, 288-90 (1930); see

also Fed. R. Crim. P. 31(a), the level of factual specificity on

which the jury must be unanimous is far from clear.      In Schad v.

Arizona, 501 U.S. 624 (1991), a plurality of the Supreme Court

shed some light on this question.     Schad indicates that the scope

of jury unanimity is primarily a question of legislative intent,

although due process limits the legislature's definitional power.

            Following Schad, we view the CCE unanimity question

principally in terms of congressional intent.     We recognize that,

on its face, the CCE statute gives little indication of


                                  9
Congress's intent with respect to jury unanimity.     Nevertheless,

guided by historical tradition, constitutional considerations,

and the rule of lenity, we conclude that a statute combining

formerly separate crimes -- crimes that may take place at

different times and at different places -- should generally be

read to require unanimity as to each predicate offense.     Here,

because there is no indication of intent to the contrary, we hold

that in order to convict a defendant under the CCE statute, the

jury must unanimously agree that the same three related predicate

offenses occurred.



                       A. The Analytic Framework

             In Schad v. Arizona, 501 U.S. 624 (1991), a four-

Justice plurality concluded that when a statute enumerates

alternative routes for its violation, whether jurors must be

unanimous with respect to a particular route depends on two

questions.     First, did the legislature intend the different

routes to establish separate "offenses," for which unanimity is

required as to every fact constituting the offense, or different

"means" of violating a single offense, for which unanimity is not

required?     Second, if the legislature intended the alternative

routes to be mere means of violating a single statute, is the

statute's definition of the crime unconstitutional under the Due

Process Clause?

             Edward Harold Schad was convicted under an Arizona

statute that defined first degree murder as "murder which is . .

. wilful, deliberate or premeditated . . . or which is committed


                                  10
. . . in the perpetration of, or attempt to perpetrate, . . .

robbery."    Id. at 628 (quoting Ariz. Rev. Stat. § 13-452 (supp.

1973)).     At trial, the prosecutor advanced theories of both

premeditated murder and felony murder, and the trial court gave

only a general unanimity instruction (i.e., that all jurors must

agree on whether the defendant is guilty or not guilty).      On

appeal, Schad argued that the state trial court had erred in not

requiring the jury to agree on a single theory of first degree

murder.     The Arizona Supreme Court affirmed Schad's conviction,

stating, "In Arizona, first degree murder is only one crime

regardless whether it occurs as a premeditated murder or a felony

murder. . . .     [T]he defendant is not entitled to a unanimous

verdict on the manner in which the act was committed."      Id. at

629 (plurality opinion) (quoting State v. Schad, 788 P.2d 1162,

1168 (Ariz. 1989)).

             A divided United States Supreme Court affirmed the

Arizona Supreme Court's judgment.      In an opinion joined by Chief

Justice Rehnquist and Justices O'Connor and Kennedy, Justice

Souter analyzed the problem in terms of due process limits on the

legislature's power to define criminal conduct, and not as a jury

unanimity issue.     Id. at 630-31 (plurality opinion).5   Because

the Arizona Supreme Court, the final interpreter of Arizona law,

had held that felony murder and premeditation were merely

different "means" of committing a single "offense," the intent of


5
  Justice Scalia joined part of Justice Souter's opinion, not
relevant to this case, dealing with the right to have the jury
instructed on a lesser included offense in capital cases.


                                  11
the Arizona legislature had been conclusively established, and

Schad's jury was unanimous on all the facts necessary to

establish the offense.     See Schad, 501 U.S. at 630-31.   Thus, it

was unnecessary to decide whether a criminal defendant has a

right to a unanimous verdict in a state capital case.6

          The remaining issue was whether Arizona's definition of

the crime is constitutional under the Due Process Clause.     The

plurality concluded -- and Justice Scalia seemed to agree -- that

due process limits the legislature's "capacity to define

different courses of conduct . . . as merely alternative means of

committing a single offense, thereby permitting a defendant's

conviction without jury agreement as to which course . . .

actually occurred."   Id. at 632 (plurality opinion); see also id.

at 650-52 (Scalia, J., concurring in the judgment) (recognizing

due process limitation).

          The plurality described this due process concern as

analogous to vagueness:
          The axiomatic requirement of due process that
          a statute may not forbid conduct in terms so
          vague that people of common intelligence
          would be relegated to different guesses about
          its meaning carries the practical consequence
          that a defendant charged under a valid
          statute will be in a position to understand
          with some specificity the legal basis of the
          charge against him. Thus it is an assumption
          of our system of criminal justice "'so rooted
          in the traditions and conscience of our
6
  Although the Sixth Amendment requires a unanimous verdict in
federal criminal trials, it does not so require in state trials.
See Johnson v. Louisiana, 406 U.S. 356 (1972); Apodaca v. Oregon,
406 U.S. 404 (1972). In Schad, Schad argued that the Sixth,
Eighth, and Fourteenth Amendments require a unanimous jury in
state capital cases. As mentioned, the Court did not reach this
question.


                                  12
            people as to be ranked as fundamental,'" that
            no person may be punished criminally save
            upon proof of some specific illegal conduct.
            Just as the requisite specificity of the
            charge may not be compromised by the joining
            of separate offenses, nothing in our history
            suggests that the Due Process Clause would
            permit a State to convict anyone under a
            charge of "Crime" so generic that any
            combination of jury findings of embezzlement,
            reckless driving, murder, burglary, tax
            evasion, or littering, would suffice for
            conviction.

Id. at 632-33 (plurality opinion) (citations and footnote
omitted).

            The plurality's due process test looked to "history and

wide practice as guides to fundamental values, as well as to

narrower analytic methods of testing the moral and practical

equivalence" of alternative means of satisfying an element of an

offense.    Id. at 637.   Finding ample historical evidence that

murder has been defined as killing another with "malice

aforethought" (of which the intent to kill and the intent to

commit a felony were alternative aspects), that a significant

number of other states defined murder in the same way that
Arizona did, and that a moral equivalence between the two means

could be found on the facts of the case, Justice Souter concluded

that the Arizona statute was constitutional.

            Concurring in the judgment, Justice Scalia agreed that

the statute at issue was constitutional under the Due Process

Clause, but disagreed as to the appropriate constitutional test.

He argued that due process is defined solely in terms of

historical practice, at least when the procedure at issue has

historical roots.    See id. at 650 (Scalia, J., concurring in the


                                  13
judgment).    Because of the ample historical evidence cited by the

plurality, Justice Scalia agreed with its judgment.     Id. at 651.

             Justice White dissented in an opinion joined by

Justices Marshall, Blackmun, and Stevens.     Grounding his analysis

in In re Winship, 397 U.S. 358, 364 (1970), which requires "proof

beyond a reasonable of every fact necessary to constitute the

crime," Justice White opined that the verdict at issue provided

"no clues whether the jury agrees that the three elements of

premeditated murder or the two elements of felony murder have

been proved beyond a reasonable doubt."    Schad, 501 U.S. at 655

(White, J., dissenting).



              B. The Analysis Applied to the CCE Statute

     Unlike the Supreme Court in Schad, which was bound by the

Arizona Supreme Court's interpretation of state law, we must

interpret the CCE statute.     In relevant part, 21 U.S.C. § 848

provides:


     [A] person is engaged in a continuing criminal
     enterprise if --

                  (1) he violates any provision of this
             subchapter or subchapter II of this chapter the
             punishment for which is a felony, and

                  (2) such violation is part of a continuing
             series of violations of this subchapter or
             subchapter II of this chapter --


21 U.S.C. § 848(c).     In the language of Schad, the question is

whether the menu of predicate violations specified by subchapters




                                  14
I and II are different "means" or different "offenses."7    In

other words, do the provisions represent various ways to commit

the CCE crime, like shooting, drowning, etc. for a murder

statute?   Or do they represent different crimes themselves, such

that the jury must agree which particular related violations were

committed?8
7
  Our inquiry is not, as Judge Alito suggests, whether Congress
intended to include "a special jury-unanimity requirement."
Rather, we must determine, as we do with all statutes, what level
of unanimity Congress intended. In Schad's terms, the question
is whether Congress intended a given fact to be an "element."
When a legislature enacts a statute, the legislature determines
that certain facts are "elements," i.e., that they are
"indispensable to proof of a given offense." Schad, 501 U.S. at
633 (plurality opinion). The characterization of a fact as an
"element" then carries the consequence that the jury must agree
that the fact occurred in order to convict. See, e.g., id. at
639 ("The essence of petitioner's argument is that, despite [the
Arizona Supreme Court's] unitary definition of the offense, each
of these means must be treated as an independent element as to
which the jury must agree . . . .").

     When the object of our statutory interpretation inquiry is
correctly identified, Judge Alito's criticisms fall short. That
Congress has not generally adopted "special unanimity
requirements" or that Congress can be explicit when it wants
"special unanimity requirements" is immaterial. Congress
determines "elements," and hence, what facts require unanimous
jury agreement, every time it passes a criminal statute. For
example, we would not allow a conviction to stand for murder
under 18 U.S.C. § 1111 without unanimous agreement that someone
was killed. Congress has made the unlawful killing of a human
being an "element" for which unanimity is required. (Of course,
the present inquiry is more difficult than this example, because
we must inquire whether the CCE statute creates more than one
offense, see infra note 8, each with its own elements).
8
  The Schad plurality recognized that a single statute offering
alternative routes of violation may create multiple offenses for
which unanimity is required. For example, in rejecting the
dissent's mode of analysis, the plurality stated:

     In the dissent's view, whenever a statute lists
     alternative means of committing a crime, "the jury
     [must] indicate on which of the alternatives it has
     based the defendant's guilt," even where there is no

                                15
     The statute lends itself to either interpretation.   On the

one hand, the statute is triggered by violation of "any

provision" as part of a "continuing series of violations."     By

placing no emphasis on the particular, the statute could be read

to say that different routes of violation are fungible

alternatives, suggesting that the provisions are mere "means."

     On the other hand, the different ways of violating the CCE

statute are themselves separate offenses defined in the United

States Code.   The predicate violations are things which, by

definition, Congress views as separate offenses.   Cf. Babb v.

United States, 218 F.2d 538, 539-40 & n.3 (5th Cir. 1955) ("The

statute under which this prosecution is lodged [18 U.S.C. § 545]

defines two separate types of offenses [because] [t]he first


     indication that the statute seeks to create separate
     crimes. This approach rests on the erroneous
     assumption that any statutory alternatives are ipso
     facto independent elements defining independent crimes
     under state law, and therefore subject to the axiomatic
     principle that the prosecution must prove independently
     every element of the crime. In point of fact, . . .
     legislatures frequently enumerate alternative means of
     committing a crime without intending to define separate
     elements or separate crimes. The question whether
     statutory alternatives constitute independent elements
     of the offense therefore does not, as the dissent would
     have it, call for a mere tautology; rather it is a
     substantial question of statutory construction.

Schad 501 U.S. at 635-36 (plurality opinion) (footnotes and
citations omitted). The plurality's statement that "legislatures
frequently enumerate alternative means of committing a crime
without intending to define separate elements or separate crimes"
implies that the plurality believes legislatures sometimes do
intend to define separate crimes when they enumerate alternative
ways of committing a crime.




                                16
paragraph . . . was derived from 19 U.S.C. §1593(a), which in

turn had as its source R.S. § 2865 . . . . [and] [t]he second

paragraph . . . was derived from 19 U.S.C. §1593(b), which in

turn had as its source R.S. § 3082.").   Thus, we find the

language of the statute inconclusive.9

     Legislative history also provides little help here.     Neither

party cited any legislative history, and our own research failed

to turn up any probative evidence.   Indeed, the opaqueness of the

"continuing series" requirement was a matter of concern to some

members of Congress.   See H.R. Rep. No. 1444, 91st Cong., 2d

Sess. (1970), reprinted in 1970 U.S.C.C.A.N. 4566, 4651 (stating

"additional views" of some committee members that "it is not at

all clear what constitutes a 'continuing series of violations'").

     At least one circuit -- the Seventh -- has argued that the

purpose of the CCE statute sheds light on Congress's intent.
     The point of the CCE statute is to impose special
     punishment on those who organize and direct a

9
  If the correct statutory analysis is used (i.e., whether
Congress intended the different alternatives of violating the CCE
statute to constitute separate "offenses"), Judge Alito's
argument that the CCE statute is unambiguous is not tenable. The
alternatives at issue here -- "violat[ions of] any provision of
this subchapter or subchapter II of this chapter" -- are
themselves defined as separate crimes. It is far from clear
whether Congress intended these alternatives to lose their status
as separate offenses when then they were incorporated by
reference into a new statute.

     Judge Alito's dispute with our statutory analysis is really
a dispute over the appropriate default rule for interpreting
congressional silence. He criticizes us for failing to anchor
our analysis in the text or legislative history of the CCE
statute, but he cites no text or legislative history in support
of his view that CCE predicate offenses are not "elements" for
which unanimity is required. The reason for both our omissions
is sound; the statute is simply silent on this issue.

                                17
     significant number of larger scale drug transactions;
     the exact specification by unanimous jury consent of
     any particular three . . . offenses is irrelevant to
     any theory about why punishment should be enhanced for
     such uniquely antisocial activity.


United States v. Canino, 949 F.2d 928, 948 (7th Cir. 1991).       We

think this argument proves too much:    the punitive purpose of a

criminal statute will never be served by providing more

procedural protections to the defendant.    Furthermore, even a

more nuanced inquiry into a statute's purpose is unlikely to

provide insight.    A statute's broad goal says little about

whether different acts falling within the statute are means or

offenses, or about the requisite degree of jury agreement.

     Although we are skeptical that the first prong of the Schad

analysis -- examining whether the legislature, in enumerating

alternatives, intended to create a single or multiple offenses --

has much predictive force, we must perforce attempt to work with

Schad.10   In doing so, we acknowledge that the CCE statute offers

little explicit guidance on Congress's intent.    We therefore turn

to several background interpretive principles, which, we

conclude, establish that Congress did intend to require jury

unanimity as to the CCE predicate offenses.11


10
   Arguably, rather than looking to the legislature's intent, it
would be preferable to ask, in the first instance, whether
differences between statutory alternatives are so important that
the lack of jury agreement as to a specific alternative casts too
much doubt on the accuracy of the verdict. See Scott W. Howe,
Jury Fact-Finding in Criminal Cases, 58 Mo. L. Rev. 1 (1993).
Hopefully, the Supreme Court will revisit this question soon.
11
   We use the phrase "jury unanimity as to the CCE predicate
offenses" to mean jury agreement on both the identity and
relatedness of the three offenses.

                                 18
                 1. Background Interpretive Principles

              a. Tradition in Criminal Jurisprudence

     We look first to general historical tradition in criminal

jurisprudence.    Criminal trials have long ensured substantial

jury agreement as to the facts establishing the offense.   This is

because criminal statutes and the common law have generally

defined crimes in terms of conduct (and accompanying mental

state) that takes place in a single place at some specific time.

For example, murder statutes require that the defendant killed

some other person, an act occurring in some specified time and

place.   Thus, when a jury delivers a general guilty verdict for

such a crime, we are confident that the jury agreed on most of

the actions engaged in by the defendant.    When there is a real

risk that a jury will convict without agreement on a discrete set

of actions, courts have required specific unanimity instructions.

See, e.g., United States v. Holley, 942 F.2d 916, 928-29 (5th

Cir. 1991) (reversing a conviction for perjury because the

district court's instructions allowed the jury to convict without

agreement as to a particular false statement), cert. denied, 114
S. Ct. 77 (1993).    In our view, substantial agreement on a

discrete set of actions is essential to ensure that the defendant

is guilty beyond a reasonable doubt of some specific illegal

conduct.   See Howe, supra n.10.

     In the face of this tradition, we cannot read from

Congress's silence that it intended CCE predicate offenses to

constitute mere means of violating a single CCE offense.       To do

so would allow conviction on jury agreement merely that the


                                   19
defendant committed some three violations of United States Code

Title 21, Chapter 13, subchapters I and II, even when it is

alleged that the defendant committed many different acts

occurring at different times and places.    This is a wholly

different situation from the one at issue in Schad.    Indeed, as

Justice Scalia pointed out in criticizing the plurality's moral

equivalence test of constitutionality, "We would not permit, for

example, an indictment charging that the defendant assaulted

either X on Tuesday or Y on Wednesday, despite the 'moral

equivalence' of those two acts."     Schad, 501 U.S. at 651 (Scalia,

J., concurring in the judgment).12



                 b. Constitutional Considerations

     Constitutional considerations also guide our analysis. There

is a real possibility that the CCE statute would violate the Due

Process Clause absent a specific unanimity requirement. See Eric

S. Miller, Note, Compound-Complex Criminal Statutes and the

Constitution:   Demanding Unanimity as to Predicate Acts, 104 Yale

L.J. 2277 (1995).   "[W]here a statute is susceptible to two

12
  Judge Alito challenges our reading of history, arguing that it
is not true (1) that the jury has always been required to
"agree[] on most of the actions engaged in by the defendant"; nor
(2) that the prosecution has always been required to establish
the "specified time and place" where a charged offense occurred.
But this response, which artificially atomizes our position, is
fundamentally flawed. Although each of Judge Alito's
propositions is correct in isolation, the question is whether
convictions have been allowed to stand where the jury disagrees
on both (1) most of the defendant's actions; and (2) the time and
place the crime occurred. If the CCE predicate offenses are not
elements upon which the jury must agree, that is what the CCE
statute would allow.


                                20
constructions, by one of which grave and doubtful constitutional

questions arise and by the other of which such questions are

avoided, [our] duty is to adopt the latter."   United States ex

rel. Attorney General v. Delaware & Hudson Co., 213 U.S. 366

(1909).

     Both the Schad plurality and Justice Scalia agree that due

process is defined in part by historical practice.   As mentioned,

interpreting predicate offenses as different means of violating a

single continuing series element marks a departure from

historical guarantees on the degree of factual agreement

necessary to establish a conviction.   And, of course, on a more

specific level, there is no historical analogue to the CCE

statute.   The first complex criminal statutes like the CCE law

appeared only in 1970.   See Miller, supra, at 2280 & nn. 12-14.13

We recognize that "history [is] less useful as a yardstick in

13
  Judge Garth asserts that the law of conspiracy provides a
historical analogue to the continuing series requirement,
because, he argues, a defendant can be convicted of conspiracy
without jury agreement as to which object, of various objects
alleged, forms the basis of the conspiracy. We disagree. First,
we are skeptical of Judge Garth's premise. At some point,
different alleged conspiracy objects suggest such disparate fact
patterns that jury agreement as to the precise object of the
conspiracy is necessary to support conviction. See United States
v. Castro, 887 F.2d 988, 993 (9th Cir. 1989) ("A unanimity
instruction as to the particular objects of a charged conspiracy
is appropriate where it appears that a conviction might rest upon
different jurors having found the existence of different facts .
. . ."); accord United States v. Feldman, 853 F.2d 648, 653 (9th
Cir. 1988), cert. denied, 489 U.S. 1030 (1989). Second, even
assuming Judge Garth's view of conspiracy law is correct, the
object of a conspiracy -- the purpose of the conspiratorial
agreement -- is hardly analogous to the continuing series
requirement, which requires three completed acts (with
accompanying mental states) that themselves constitute separate
crimes.


                                21
cases dealing with modern statutory offenses lacking clear common

law roots."   Schad, 501 U.S. at 640 n.7 (plurality opinion).     But

to the extent history has any force, it counsels against

interpreting CCE predicate violations as means, for which

unanimity is not required.

     Moreover, in addition to historical practice, the Schad

plurality believed that due process requires that different

means, for which unanimity is not required, must reflect notions

of "equivalent blameworthiness or culpability."   Schad, 501 U.S.

at 643 (plurality opinion).   If the predicate offenses are

interpreted as means, we suspect that the CCE statute may have

serious problems meeting this requirement.   A violation of any

provision of U.S. Code Title 21, Chapter 13, subchapter I or II

can serve as a predicate offense.    See 21 U.S.C. § 848(c).

Predicate offenses thus range from simple possession of

marijuana, 21 U.S.C. § 844, to the distribution of cocaine or

heroin, 21 U.S.C. § 841.   The disparate penalties imposed for

different violations -- generally no more than a year in prison

for the first-time offense of simple possession, see 21 U.S.C.

§844(a), compared to a minimum of ten years in jail for

distributing a large quantity of drugs, see 21 U.S.C.

§841(b)(1)(A) -- cast serious doubt on whether different

predicate offenses (at least these different offenses) can be

characterized as equally blameworthy.14   These potential

14
  The predicate offenses involved in this case do not pose the
severe disparate culpability problem identified in the
hypothetical above, and thus Edmonds is not in a position to
challenge the CCE statute's constitutionality on this basis. See

                                22
constitutional problems -- both equivalent blameworthiness and

lack of a historical analogue -- also lead us to interpret the

CCE predicate violations as elements of different offenses, for

which unanimity is required.

     Judge Garth criticizes this analysis, because, in his view,

Congress has "already determined" that different predicate

offenses are equally blameworthy by making them alternative

routes of violating the same statute.    But this view

fundamentally misunderstands the nature of the "equivalent

blameworthiness" analysis.    The Schad plurality's test is a check

on the legislature's power:    its purpose is to decide whether

different routes of violating the same statute are so morally

disparate that a legislature cannot constitutionally treat them

as mere means.   Thus, the mere fact that Congress has established

alternative routes of violating the same statute shows only the

need for the equivalent blameworthiness analysis; it cannot

answer the question.

     Judge Garth also suggests that the equivalent

blameworthiness test is a pointless exercise:    even if different

predicate offenses are so morally disparate that a specific

unanimity instruction is required, he argues, a defendant could

still be convicted under the CCE statute for widely different

offenses.   While this argument points out another potential

Schad, 501 U.S. at 644 ("The question is whether felony murder
may ever be treated as the equivalent of murder by deliberation,
and in particular whether robbery murder as charged in this case
may be treated as thus equivalent.") (emphasis added). However,
the possibility of constitutional problems in other cases is an
important consideration in our interpretive inquiry.


                                 23
problem with the CCE statute -- one not at issue on this appeal -

- it does not undermine the utility of the equivalent

blameworthiness test.



                        c. The Rule of Lenity

     Finally, requiring specific unanimity is counseled by

concerns underlying the rule of lenity.    That rule -- requiring

ambiguous criminal statutes to be construed in favor of the

defendant -- is applied both to the scope of conduct covered by a

criminal statute and to the extent of the penalties imposed. See,

e.g., Bifulco v. United States, 447 U.S. 381, 387 (1980) ("In

past cases the Court has made it clear that [the rule of lenity]

applies not only to interpretations of the substantive ambit of

criminal prohibitions, but also to the penalties they impose.")

(citations omitted).    According to the Supreme Court, the rule

ensures "there is fair warning of the boundaries of criminal

conduct and that legislatures, not courts, define criminal

liability."   Crandon v. United States, 494 U.S. 152, 158 (1990)

(citing Liparota v. United States, 471 U.S. 419, 427 (1985);

United States v. Bass, 404 U.S. 336, 347-48 (1971)).

     The rule of lenity is not directly applicable to the

question whether a single statute creates multiple offenses for

purposes of jury unanimity.    However, the rule has been applied

to a conceptually analogous situation:    whether a single criminal

act constitutes one or more violations of a statute.    See Ladner

v. United States, 358 U.S. 169 (1958) (a single discharge of a

shotgun wounding two federal officers constitutes a single


                                 24
violation of 18 U.S.C. § 254 (1940)); Bell v. United States, 349
U.S. 81 (1955) (transporting two women across states lines

constitutes a single violation of the Mann Act); United States v.

Universal C.I.T. Credit Corp., 344 U.S. 218 (1952) (each breach

of Fair Labor Standards Act duty to a single employee in any

single workweek does not constitute a separate offense).

     Moreover, the principles motivating the rule have

considerable force here.    Several cases -- those addressing the

penalties a defendant will receive -- suggest that people deserve

warning not only of the boundaries of criminal conduct, but also

of the repercussions of crossing those boundaries.    For example,

in United States v. Granderson, 114 S. Ct. 1259, 1261 (1994), the

Court addressed the meaning of "the original sentence" in a

statute providing that if a person serving a sentence of

probation possesses illegal drugs, "the court shall revoke the

sentence of probation and sentence the defendant to not less than

one-third of the original sentence."    114 S. Ct. 1259, 1261

(1994) (quoting 18 U.S.C. § 3565(a)) (emphasis added).     Because

the phrase was ambiguous, the Court applied the rule of lenity

and interpreted the phrase to mean the applicable Guidelines

sentence of imprisonment, not the revoked term of probation,

resulting in a much shorter sentence.    Id. at 1267-68.   In that

case, the defendant's conduct -- possessing illegal drugs while

on probation -- was clearly illegal and the only question was the

harshness of the penalty.    The court's opinion thus implies that

fair warning as to the harshness of criminal penalties is an

important concern.   Accord Bifulco v. United States, 447 U.S.
25
381, 400 (1980) (applying rule of lenity in deciding what

punishment is authorized by a statute);   Ladner v. United States,

358 U.S. 169, 178 (1958) ("This policy of lenity means that the

Court will not interpret a federal criminal statute so as to

increase the penalty that it places on an individual when such an

interpretation can be based on no more than a guess as to what

Congress intended.").

     Procedural protections at trial are inherently linked to

such repercussions, for these protections affect the likelihood

that a penalty will be imposed.    At some point, differences in

procedural protections become as significant as different

penalties, and the need for fair warning just as critical.    The

degree of jury unanimity required by a statute is important

enough a protection that we hesitate to interpret an ambiguous

statute to require less, rather than more, unanimity.

     Just as in the rule of lenity cases, we are faced with an

ambiguous statute.   See Smith v. United States, 113 S. Ct. 2050,

2059 (1993) (rule of lenity "is reserved for cases where, [a]fter

seiz[ing] every thing from which aid can be derived, the Court is

left with an ambiguous statute.") (quoting United States v. Bass,

404 U.S. 336, 347 (1971) (quoting United States v. Fisher, 6 U.S.

(2 Cranch) 358, 386 (1805))) (internal quotations omitted).    As

mentioned, the language and legislative history of the CCE

statute provide no clue as to Congress's view of specific

unanimity.   In such a situation, principles underlying the rule

of lenity, in conjunction with the other principles we have




                                  26
discussed, lead us to read the CCE statute to require unanimity

as to each predicate offense.



                2. Reconciling United States v. Jackson

      The government argues that requiring specific unanimity as

to predicate offenses would conflict with United States v.

Jackson, 879 F.2d 85 (3d Cir. 1989), which held that, in a CCE

prosecution, unanimous agreement is not required as to the

identity of the five or more underlings supervised, organized, or

managed by the defendant.    See also United States v. Canino, 949
F.2d 928, 946 (7th Cir. 1992) (criticizing the apparent

inconsistency between Jackson and Echeverri).     However, a proper

understanding of congressional intent shows that Echeverri and

Jackson are quite consistent.

      In Jackson, we considered whether, in a CCE prosecution,

unanimous agreement is required as to the identity of the five or

more underlings supervised, organized, or managed by the

defendant.     We concluded that the primary concern of the five or

more persons requirement is "that the organization in which the

defendant played a leadership role was sufficiently large to

warrant . . . enhanced punishment," and held that unanimity on

the specific identity of the underlings is not required.     Id. at

88.

      Jackson's holding is consistent with our holding here for

two reasons.    First, unlike the continuing series requirement,

the five-person requirement has a historical analogue in the law

of conspiracy, which generally has not required the jury to


                                  27
unanimously agree on the identity of the defendant's co-

conspirators.   See United States v. Harris, 959 F.2d 246, 256 &

n.13 (D.C. Cir.) (stating this proposition and citing cases),

cert. denied, 506 U.S. 932, and cert. denied sub nom. Smith v.

United States, 506 U.S. 932, and cert. denied sub nom. Palmer v.

United States, 506 U.S. 933 (1992).15   Second, unlike the wide

array of potential CCE predicate offenses, acting in concert with

one group of five people is no more or less blameworthy than

acting in concert with another group of five.   Id. at 256-57.

Thus, two of three reasons that lead us to conclude from its

silence that Congress meant to require unanimity as to specific

predicate offenses -- historical precedent and possible

constitutional problems -- cause us to read congressional silence

as to the five-person requirement quite differently.



                          3. Conclusion

     In summary, we hold that the CCE statute requires unanimous

agreement as to the identity of each of the three related

offenses comprising the continuing series.    Our interpretation is

guided by constitutional concerns, traditions in criminal

jurisprudence, and the rule of lenity.    These background

principles lead us to conclude that when a statute combines


15
  The CCE statute's requirement that the defendant act "in
concert" with five or more other people, 21 U.S.C. § 848(c), is
similar to conspiracy law's requirement that a defendant enter
into an agreement with some number of co-conspirators. Thus, the
identity of a conspiracy defendant's co-conspirators provides a
useful historical analogue to the identity of the five CCE
underlings.

                                28
formerly distinct offenses into a single crime -- offenses that

may occur at different times and in different places -- we should

assume that Congress intended the formerly distinct offenses to

retain their "offense" status with its attendant unanimity

requirements.   Asking Congress to speak clearly is especially

important here, where the penalty for violation of the statute is

quite severe, from between twenty years to life in jail.     See 21

U.S.C. § 848(a).   Because there is no evidence of congressional

intent to the contrary, we hold that the CCE statute requires

unanimity as to its predicate offenses.

     In making this decision, we do not hamper Congress's ability

to enact innovative statutes to deal with new kinds of crime.

Congress may alter unanimity requirements by statute if it makes

its intention clear.16   Furthermore, as this case illustrates, see

infra, unanimity as to predicate offenses is hardly an onerous

burden.

                         III. Harmless Error

     Because there is a "reasonable likelihood," Estelle v.

McGuire, 112 S. Ct. 475, 482 (1991); Boyde v. California, 494
U.S. 370, 380 (1990), that the jury interpreted the district

court's general unanimity instruction to require agreement only

that some three predicate violations occurred and not that the

same violations occurred, the district court's failure to give

Edmonds's proposed specific unanimity instruction was error. This

16
  As our holding is based on statutory interpretation, we do not
reach the question whether the CCE statute would be
unconstitutional absent a unanimity requirement. We leave that
decision for another day.

                                 29
error implicates Edmonds's Sixth Amendment right to a unanimous

verdict in a federal criminal trial.17   However, most


17
  Language in the Schad plurality opinion arguably casts some
doubt on whether the Sixth Amendment is implicated in jury
verdict specificity problems. See Schad, 501 U.S. at 634 n.5
(plurality opinion) (criticizing the Fifth Circuit for grounding
the right to jury consensus on a single course of action on the
Sixth Amendment rather than the Due Process Clause). However,
read as a whole, we think that the Schad plurality's emphasis on
the Due Process Clause does not mean that the Sixth Amendment is
irrelevant here. Rather, we conclude that the Sixth Amendment
does require unanimity, in federal criminal trials, on all
elements of the offense. However, because what constitutes an
"element" is purely a matter of legislative intent, the Sixth
Amendment places no limit on the legislature's power to make
alternative facts "means" not subject to a unanimity requirement.
The limit on the legislature's definitional power, then, comes
from the Due Process Clause. See Miller, supra, at 2284.

     We will not engage Judge Alito's alternative view that only
the Sixth Amendment is relevant here. As the Schad plurality
pointed out, "this difference in characterization . . . is
immaterial to the problem of how to go about deciding what level
of verdict specificity is constitutionally necessary." Schad,
501 U.S. at 634 n.5 (plurality opinion).

     However, we reject the applicability of Judge Alito's
constitutional test. Judge Alito asserts that a legislative
definition is unconstitutional only if it "contain[s] a
combination of elements having no rational basis other than" an
attempt to create room for factual disagreement underlying a
conviction. While this framing of the issue represents an
interesting way of balancing legislative deference with
constitutional concerns, it is without support. Judge Alito
asserts that the problematic hypotheticals discussed in Schad --
(1) a crime permitting alternative findings of "embezzlement,
reckless driving, murder, burglary, tax evasion, or littering,"
Schad, 501 U.S. at 633 (plurality opinion); and (2) "a felony
consisting of either robbery or failure to file a tax return,"
id. at 650 (Scalia, J., concurring in the judgment) -- have no
rational basis other than "the circumvention of otherwise
applicable jury-unanimity requirements." Although this may be a
true descriptive claim, it does not justify displacing the
constitutional tests explicitly stated by the Schad plurality
(history, wide practice, and moral equivalence) and Justice
Scalia (history) with a novel "rational combination of elements"
test.


                                30
constitutional errors are subject to the harmless error analysis

of Chapman v. California, 386 U.S. 18 (1967).   See Rose v. Clark,

478 U.S. 570, 578-79 (1986) ("[W]hile there are some errors to

which Chapman does not apply, they are the exception and not the

rule.").

     Edmonds argues, and the original panel held, that Sullivan

v. Louisiana, 113 S. Ct. 2078 (1993), precludes us from engaging

in harmless error analysis.   In Sullivan, a unanimous Supreme

Court held that a constitutionally deficient reasonable doubt

instruction is not subject to harmless error analysis.   The Court

reasoned that a verdict of guilty beyond a reasonable doubt is a

necessary predicate of Chapman's harmless error inquiry:
     [Chapman's] inquiry, in other words, is not whether, in
     a trial that occurred without the error, a guilty
     verdict would surely have been rendered, but whether
     the guilty verdict actually rendered in this trial was
     surely unattributable to the error. That must be so,
     because to hypothesize a guilty verdict that was never
     in fact rendered -- no matter how inescapable the
     findings to support that verdict might be -- would
     violate the jury-trial guarantee.

          . . . . There being no jury verdict of guilty-
     beyond-a-reasonable-doubt, the question whether the
     same verdict of guilty-beyond-a-reasonable-doubt would
     have been rendered absent the constitutional error is
     utterly meaningless. There is no object, so to speak,
     upon which harmless error scrutiny can operate. The
     most an appellate court can conclude is that a jury
     would surely have found petitioner guilty beyond a
     reasonable doubt -- not that the jury's actual finding
     of guilty beyond a reasonable doubt would surely not
     have been different absent the constitutional error.
     That is not enough. The Sixth Amendment requires more
     than appellate speculation about a hypothetical jury's
     action, or else directed verdicts for the State would
     be sustainable on appeal; it requires an actual jury
     finding of guilty.




                                31
113 S. Ct. at 2081-82 (citations omitted).18   Edmonds asserts, and

the panel agreed, that the jury instruction in this case allowed

the jury to return a non-unanimous verdict on an element of the

offense, and thus there is no actual jury finding of guilty upon

which harmless error analysis may operate.

     Edmonds and the panel are correct in a sense.   Just as the

Sixth Amendment precludes the court from affirming on the ground

that the jury would have found the defendant guilty beyond a

reasonable doubt had it been properly instructed, we cannot

affirm a non-unanimous verdict simply because the evidence is so

overwhelming that the jury surely would have been unanimous had

it been properly instructed on unanimity.

     Affirmance here, however, does not require making this

speculative leap.   Unlike the complete undermining of the verdict

that occurred in Sullivan, this case involves error affecting

only one of many findings made by the jury.    The Supreme Court

has held that similar errors -- jury instructions that

erroneously contain a mandatory presumption or misdescribe an

element of the offense -- may be harmless if the remaining

unaffected jury findings are "functionally equivalent to finding"

the lacking element.   Carella v. California, 491 U.S. 263, 271


18
  In addition, the Court stated that "[a]nother mode of analysis
leads to the same conclusion," and held that the unconstitutional
reasonable doubt instruction was a "structural defect[] in the
constitution of the trial mechanism" not subject to harmless
error analysis. Id. at 2082-83 (quoting Arizona v. Fulminante,
49 U.S. 279 (1991) (opinion of Rehnquist, C.J., for the Court))
(internal quotations omitted); see also Sullivan, 112 S. Ct. at
2083-84 (Rehnquist, C.J., concurring) (applying the Fulminante
analysis).


                                32
(1989) (Scalia, J., concurring in judgment)); see also Yates v.

Evatt, 500 U.S. 391 (1991) (instruction containing an erroneous

presumption); Carella v. California, 491 U.S. 263 (1989) (same);

Rose v. Clark, 478 U.S. 570 (1986) (same); Pope v. Illinois, 481
U.S. 497 (1987) (instruction misstating an element of the

offense).

     Even though such errors impermissibly deprive the jury of

its fact-finding function,19 the resulting verdicts may be

salvageable.   Specifically, if other facts found by the jury are

"so closely related" to the fact tainted by erroneous

instructions "that no rational jury could find those facts

without also finding [the former] fact, making those findings is

functionally equivalent to finding" the lacking element. Carella,
491 U.S. at 271 (Scalia, J., concurring in the judgment); see

also Rose v. Clark, 478 U.S. 570, 580-81 (1986) ("When a jury      is

instructed to presume malice from predicate facts, it still must

find the existence of those facts beyond a reasonable doubt.      In

many cases, the predicate facts conclusively establish intent, so

that no rational jury could find that the defendant committed the

relevant criminal act but did not intend to cause injury.    In

that event . . . [,] the jury has found, in Winship's words,

19
  See Carella, 491 U.S. at 265 ("Such directions subvert the
presumption of innocence accorded to accused persons and also
invade the truth-finding task assigned to juries in criminal
cases."); id at 268 (Scalia, J., concurring in the judgment)
("The Court has disapproved the use of mandatory conclusive
presumptions not merely because it conflict[s] with the
overriding presumption of innocence . . ., but also because it
invade[s] [the] fact-finding function which in a criminal case
the law assigns solely to the jury.") (citations and internal
quotations omitted) (alterations in original).


                                33
'every fact necessary' to establish every element of the offense

beyond a reasonable doubt.") (citations omitted); Carella, 491
U.S. at 266 (quoting this passage from Rose with approval); Pope,
481 U.S. at 503 (same).

     Sullivan itself distinguishes this line of cases from the

fundamental flaw of misdescribing the burden of proof.     In the

latter case, the error "vitiates all the jury's findings."

Sullivan, 113 S. Ct. at 2082 (emphasis in original).      Absent "the

essential connection to a 'beyond-a-reasonable-doubt' factual

finding . . . a reviewing court can only engage in pure

speculation."    Id. at 2082 (citations omitted).

     In this case it is unnecessary to speculate on what the

jury's verdict would have been absent the erroneous instruction:

the jury made proper unanimous findings of other facts which are

"functionally equivalent" to finding that three specific

predicate offenses were related to each other.      Adhering to the

assumption that jurors follow the instructions they are given,

see Richardson v. Marsh, 481 U.S. 200, 211 (1987), we know that

the jury unanimously found that Edmonds committed every CCE

predicate offense alleged, and that Edmonds committed some three

related predicate offenses.

     The only finding for which unanimity is potentially lacking

is that the same three predicate offenses are related to each

other.   However, the evidence introduced at trial to show that

Edmonds committed each of the predicate offenses established that

Edmonds used the same packers and mode of distribution

throughout.     See Edmonds, 52 F.3d at 1243.   Edmonds did not argue


                                  34
to the jury -- and has not argued since -- that any of the

predicate offenses were unrelated to the others.20   Thus, the

facts necessarily found by the jury to convict on the predicate

offenses show conclusively that all of the predicate offenses are

related to each other.

     In these circumstances, no rational jury could unanimously

find Edmonds guilty of the predicate offenses without unanimously

finding that the offenses were related to each other.    See

Ianniello v. United States, 10 F.3d 59, 64 (2d Cir. 1993)

(holding that a failure to instruct the jury that a RICO

conviction requires a relationship between predicate offenses was

harmless because the evidence which the jury must have believed

to convict on every alleged predicate act conclusively

established their relatedness); United States v. Maloney, 71 F.3d
645, 658 (7th Cir. 1995) (holding harmless court's erroneously

instructing the jury that it could convict for obstruction of

justice under 18 U.S.C. § 1503 without finding that an official

proceeding was pending because the jury's finding that the

defendant attempted to obstruct justice "is so closely related to

the ultimate and unrebutted fact of the existence of a pending

grand jury proceeding"); United States v. Parmelee, 42 F.3d 387,

393 (7th Cir. 1994) (holding that a failure to instruct the jury


20
  Edmonds suggests in his answer to the government's petition for
rehearing that it would have been improper to dispute relatedness
in the absence of his requested specific unanimity instruction.
We reject this argument because the jury was properly instructed
that it must find three related offenses to convict under the CCE
statute. Edmonds thus had ample incentive to contest
relatedness.

                                35
on an essential element of 8 U.S.C. § 1324(a)(1)(B) was harmless

because unrebutted evidence meant that no rational jury could

have convicted without finding the missing element), cert. denied

sub nom. Brozek-Lukaszuk v. United States, 116 S. Ct. 63, and

cert. denied sub nom. Sobiecki v. United States, 116 S. Ct. 63

(1995).

     Judge Stapleton takes issue with our understanding of the

term "functionally equivalent" findings.    While he does not say

so explicitly, he seems to read Rose v. Clark to allow harmless

error analysis only when untainted findings, considered without

reference to the evidence supporting the findings, are logically

equivalent to the missing element.    Otherwise, he argues, the

Court engages in impermissible speculation about what a properly

instructed jury would have decided.

     We acknowledge that the Supreme Court has not clearly

defined "functionally equivalent" findings, and thus that there

is some room for disagreement about the meaning of the term.

Nevertheless, Judge Stapleton's position lies outside of the

leeway left by the Supreme Court's pronouncements in this area.

More importantly, his rule, if adopted, would frustrate the

purpose of harmless error analysis -- to distinguish immaterial

errors from those affecting the trial's truth-finding function.

     Judge Stapleton argues that in Rose the missing element was

"necessarily inferred" from fact findings in that case, while

here we impermissibly establish the missing element from "the

strength of the trial evidence."    We disagree.   Both the Rose

Court and this Court allowed the missing element to be found by


                               36
looking at the jury's untainted findings in light of the evidence

supporting those findings.   In Rose, the trial court

impermissibly instructed the jury to presume malice from certain

predicate facts:
     All homicides are presumed to be malicious in the
     absence of evidence which would rebut the implied
     presumption. Thus, if the State has proven beyond a
     reasonable . . . doubt that a killing has occurred,
     then it is presumed that the killing was done
     maliciously.


Rose, 478 U.S. at 574.   Given this instruction, the jury need

only have found that a killing had occurred to establish the

element of malice.   But malice does not necessarily follow from

the fact of a killing.   Therefore, the established predicate fact

bore no logical relationship to the missing element.    In Judge

Stapleton's terms, the fact that a killing has occurred is "as

consistent" with the nonexistence of malice as it is with the

existence of malice.

     Nevertheless, the Supreme Court remanded for application of

harmless error analysis. The Court stated:
     When a jury is instructed to presume malice from
     predicate facts, it still must find the existence of
     those facts beyond a reasonable doubt. In many cases,
     the predicate facts conclusively establish intent, so
     that no rational jury could find that the defendant
     committed the relevant criminal act but did not intend
     to cause injury.


Id. at 580-81.   The Court was explicit that this inquiry would

consider the evidence introduced at trial.    In particular, it

noted that "[t]he parties disagree on the scope of the evidence

that must be assessed" on remand.    Id. at 584. n.13; see also id.

at 583 (making several references to Chapman's requirement that


                                37
the entire record be reviewed).21    In giving directions for

remand, the Court gave the following example:
     [I]t would defy common sense to conclude that an
     execution-style killing or a violent torture-murder was
     committed unintentionally. It follows that no rational
     jury would need to rely on an erroneous presumption
     instruction to find malice in such cases.


Id. at 581 n.10.   Presumably, in the example described by the

Court, the jury would not make findings as to the existence of

"an execution-style killing or a violent torture-murder." Rather,

such facts could only be shown by the evidence supporting the

jury's finding that a homicide had occurred.

     Our reading of the functional equivalence test -- which

allows inquiry into evidence necessary to support the jury's

findings -- is faithful both to the erroneous presumption cases

and to Sullivan.   Following the erroneous presumption cases, we

examine the evidence in the record.    However, our analysis

follows Sullivan's admonition not to speculate on what the jury

would have found had it been correctly instructed.    By examining

the evidence necessary to support the jury's findings, we are not

weighing any evidence, as Judge Stapleton suggests, but simply

using undisputed evidence to give content to the jury's untainted

findings.

21
  Although Justice Scalia's concurrence in Carella criticized a
broad review of the record in erroneous presumption cases, he has
not suggested that it is improper to examine the jury's findings
in light of evidence in the record necessary to establish those
findings. Furthermore, Justice Scalia's view of the impact of
record evidence has not carried a majority of the Court. Rather,
the Court has stated that harmless error analysis in erroneous
presumption cases includes a review of the record. See Yates,
500 U.S. at 405-06; Rose, 478 U.S. at 583-84.


                                38
     Furthermore, our analysis furthers the purpose of harmless

error analysis:
       The harmless-error doctrine recognizes the principle
     that the central purpose of a criminal trial is to
     decide the factual question of the defendant's guilt or
     innocence, and promotes public respect for the criminal
     process by focusing on the underlying fairness of the
     trial rather than on the virtually inevitable presence
     of immaterial error.

Rose, 478 U.S. at 577 (citations omitted).   In this case, the

jury was instructed that, to convict, it had to find three

related predicate offenses and that it had to unanimously find

that every predicate offense occurred.   All of the evidence

establishing the predicate offenses showed that they were

related.   Importantly, Edmonds never even suggested that the

offenses were unrelated, and nothing in the trial record suggests
such a conclusion.   In such a case, it requires no speculation to

see that the error did not affect the verdict.22

     Accordingly, we hold that the error was harmless beyond a

reasonable doubt, Chapman, 386 U.S. at 24.   The judgment of the

district court will therefore be affirmed.

                  ______________________________

UNITED STATES v. THEODORE EDMONDS, No. 93-1890
STAPLETON, J., Concurring in Part and Dissenting in Part:

     I join in parts I and II of the court's opinion.   I am

unable to join part III.




22
  While Judge Greenberg joins in Judge Garth's opinion that the
charge was correct, if he concluded that the charge was erroneous
he would join in Part III of this opinion with respect to
harmless error.

                                39
     The court finds that the district court's refusal to require

unanimity was harmless error.   This is justified, it maintains,

because the evidence concerning the nine narcotics violations

which the jury found to have occurred could lead a rational jury

to no conclusion other than that all were related.      While this

view has undeniable surface appeal, it is irreconcilably at odds

with the teaching of Sullivan v. Louisiana, 508 U.S. 275 (1993).

Because of Sullivan, I would reverse and remand for a new trial

on the CCE count.

     A judge cannot, consistent with the Sixth Amendment right to

a jury trial, direct a verdict for the prosecution no matter how

overwhelming the evidence of guilt may be.       This Sixth Amendment

right "includes, of course, as its most important element, the

right to have the jury, rather than the judge, reach the

requisite finding of 'guilty.'"    Id. at 277.    Moreover, the due

process clause requires that this finding of guilt be a finding

beyond a reasonable doubt.   As the Court held in Sullivan, this

means that the jury must find each of the essential elements of

crime charged beyond a reasonable doubt.    If the court's

instructions to the jury communicate a standard for the

government's burden of proof less than the beyond a reasonable

doubt one, there can be "no jury verdict of guilty-beyond-a-

reasonable doubt."   If there is no such verdict, "[t]here is no

object, so to speak, upon which harmless-error scrutiny can

operate," id. at 280, and the defect cannot be cured by a judge's

finding that "in a trial . . . without the error, a guilty

verdict would surely have been rendered."    Id. at 279.    As my


                                  40
colleagues purport to recognize, "to hypothesize a guilty verdict

that was never in fact rendered -- no matter how inescapable the

findings to support that verdict might be -- would violate the

jury-trial guarantee."   Id.

     The Sixth Amendment right to a jury trial includes the right

to a unanimous jury agreement on each element of the offense

charged, as well as an agreement on each such element beyond a

reasonable doubt.   United States v. Beros, 833 F.2d 455 (3d Cir.

1987).   When this fundamental principle is added to the holding

in Sullivan, it follows that the constitutionally required jury

verdict is missing when the jury is not instructed that its

verdict on each element of the offense must be unanimous.     In

such a case, "[t]here is no object, so to speak, upon which

harmless error scrutiny can operate.   The most an appellate court

can conclude is that a [unanimous] jury would surely have found

petitioner guilty beyond a reasonable doubt -- not that the

jury's actual [unanimous] finding beyond a reasonable doubt would

surely not have been different absent the constitutional error."

Sullivan at 280.

     This appellate court has determined today only that, given

the evidence at trial, a jury properly charged would surely have

unanimously agreed beyond a reasonable doubt that all of Edmonds'

narcotics violations were related to one another.   Under

Sullivan, this is not a sufficient basis for affirming his CCE

conviction.

     The court distinguishes Sullivan on the ground that Edmonds'

case is more like a line of mandatory presumption cases which the


                                41
Supreme Court distinguished in Sullivan.   Id. at 280-81.    In

cases like Rose v. Clark, 478 U.S. 570 (1986) and Carella v.

California, 491 U.S. 263 (1989), the Court indicated that

harmless error analysis is permissible in some cases where the

jury has been instructed to apply mandatory presumptions that

unconstitutionally relieved the state of its burden of proving

all elements of the offense beyond a reasonable doubt.   As the

Court explained in Sullivan, the Sixth Amendment right to a jury

trial is not violated by a harmless error analysis in a mandatory

presumption case if the predicate facts that the jury had to find

before the presumption was triggered were "so closely related to

the ultimate fact to be presumed that no rational jury could find

those [predicate] facts without also finding that ultimate fact,

making those findings [the] functional equivalent [of] the

element required to be presumed."    Sullivan at 281 (quoting from

Carella, 491 U.S. at 271).

     This case is not like Rose and Carella, however, and is

indistinguishable from Sullivan.    In Rose and Carella, the court

could point to an actual finding made by the jury that was the

functional equivalent of the element that the jury was required

to find in order to support a guilty verdict.   In this case, the

court has not, and cannot, point to such a jury finding.

     In Rose, for example, the jury was instructed in such a

manner that the court knew the jury had found either the malice

required for a murder conviction or predicate acts on the part of

the defendant from which malice was necessarily inferred.    As the

Court in Rose noted, "[w]hen a jury is instructed to presume


                               42
malice from predicate facts, it must still find the existence of

those facts beyond a reasonable doubt," 478 U.S. at 580, and when

that finding is the functional equivalent of the element

required, there is an "object, so to speak, upon which harmless

error scrutiny can operate."    Sullivan at 280.   In none of the

mandatory presumption cases where the Supreme Court has approved

harmless error analysis has the Court relied solely on the

strength of the trial evidence.

     In Edmonds' case, the only unanimous jury finding to which

this court can point is a finding that Edmonds committed nine

narcotics felonies.    That finding is not the functional

equivalent of a finding that those felonies were related.       It is

as consistent with those felonies being unrelated as it is with

their being related.    My colleagues have not concluded that

relatedness necessarily follows from a fact the jury found; they

have, rather, concluded that relatedness necessarily follows from

the evidence tendered by the government at trial.23   Their
23
   This critical distinction was emphasized by Justice Scalia,
writing for four justices, in Carella:

     [T]he harmless error analysis applicable in assessing a
     mandatory conclusive presumption in wholly unlike the
     typical form of such analysis. In the usual case the
     harmlessness determination requires consideration of
     "the trial record as a whole" in order to decide
     whether the fact supported by improperly admitted
     evidence was in any event overwhelmingly established by
     other evidence.
491 U.S. at 267 (Scalia, J., concurring) (citations omitted). In
contrast, Justice Scalia explained, the type of harmless error
analysis applied in mandatory presumption cases seeks to
determine whether there are jury findings beyond a reasonable
doubt that are "functionally equivalent" to the missing element.
The Court adopted Justice Scalia's analysis in Sullivan, and to

                                  43
conclusion does not alter the critical fact under Sullivan --

there is no unanimous jury verdict "upon which harmless-error

scrutiny can operate."    Id.   United States v. Edmonds, No. 93-

1890


ALITO, Circuit Judge, concurring in part and dissenting in part.



       I agree with the court that the defendant's conviction

should be affirmed, but I cannot accept the conclusion that the

trial judge erred in refusing to instruct the members of the jury

that they were required to agree unanimously with respect to the

particular offenses that made up the "continuing series" of

violations that were necessary for the defendant's conviction

under the Continuing Criminal Enterprise ("CCE") statute, 21

U.S.C. § 848.    Unlike the majority, I am convinced that Congress

had no intention of imposing such a requirement when it enacted

the CCE statute.    I also conclude that such an instruction is not

constitutionally required.

       For these reasons, I concur in the judgment, but I join only

part III of the court's opinion, which discusses harmless error.

I approve this part of the court's opinion because, assuming for

the sake of argument that the trial judge erred, I agree with the

court that the error was harmless.     I also join Judge Garth's

opinion, but I write separately to explain in somewhat different



the extent this distinction is inconsistent with the terms of the
remand in Rose, Sullivan, not Rose, is currently the law of the
land.


                                  44
terms why I disagree with the court's analysis of the jury-

unanimity issue.



                                I.

     I will first address the majority's statutory interpretation

argument, i.e., its argument that Congress meant to include as

part of the CCE statute a special jury-unanimity

requirement that is independent of that contained in Fed. R. Cr.

P. 31(a) (which simply requires a unanimous "verdict") and of

constitutional

requirements (which I discuss in Part II of this opinion).    I

think that the majority's interpretation of the CCE statute is

wrong because it has no support in the language or legislative

history of the CCE statute and because Congress has not followed

the practice of including special jury-unanimity requirements as

a part of criminal statutes (other than a few recent statutes

setting out capital sentencing procedures.)24

     A.   The pertinent part of the CCE statute, 21 U.S.C.

§848(c), provides as follows:
     For purposes of subsection (a) of this section [which sets
     out penalties], a person is engaged in a continuing criminal
     enterprise if --

       (1) he violates any provision of this subchapter or
     subchapter II of this chapter the punishment for which is a
     felony, and

        (2) such violation is a part of a continuing series of
     violations of this subchapter or subchapter II of this
     chapter --

24
 See 18 U.S.C. § 3593; 21 U.S.C. § 848(k).   I discuss 21 U.S.C. §
848(k) in footnote 2, infra.


                                45
            (A) which are undertaken by such person in concert
          with five or more other persons with respect to whom
          such person occupies a position or organizer, a
          supervisory position, or any other position of
          management, and

             (B) from which such person obtains substantial
          income or resources.


     There is nothing in this language or any other portion of

the CCE statute that even hints that Congress intended to require

jury unanimity with respect to the particular offenses needed to

satisfy 21 U.S.C. §848(c)(2) -- and the majority does not contend

otherwise.   See Maj. Op at 10.    Indeed, the majority does not

identify any statutory language that could serve as a reference

point for its interpretation.     Thus, even if there were extra-

textual support for the proposition that Congress intended to

impose a special jury-unanimity requirement in CCE cases, the

majority's interpretation would run into difficulty, for as the

Supreme Court has noted, "`courts have no authority to enforce

[a] principl[e] gleaned solely from the legislative history that

has no statutory reference point.'"    Shannon v. United States,
114 S. Ct. 2419, 2426 (1994) (citation omitted); accord United

States v. Fisher, 10 F.3d 115, 120 (3rd Cir. 1993).25

25
 It is worth noting that another portion of the CCE statute, 21
U.S.C. §848(k), expressly requires jury unanimity with respect to
a different finding. In 1988, death penalty provisions were
added to the CCE statute. See Anti-Drug Abuse Act of 1988, Pub.
L. 100 - 690, § 7001, 100 Stat. 4387. Under one of these new
provisions, 21 U.S.C. §848(k), a death sentence may be imposed
only if aggravating factors are found to exist, and this
provision expressly provides that "[a] finding with respect to
any aggravating factor must be unanimous." While this provision
was enacted well after the portion of the statute, 21 U.S.C
§848(c), with which we are now concerned, the presence of an
express jury-unanimity requirement in another subsection of the

                                  2
      B.   Finding no support for a special jury-unanimity

requirement in the language of §848(c), I turn to the legislative

history of that provision, and again I find no support.      As the

majority states, neither the parties nor the majority itself has

unearthed any indication in the legislative history that Congress

intended to adopt such a special requirement.    See Maj. Op. at

17.   Thus, the two sources on which we most frequently rely in

interpreting statutes, the statutory language and the legislative

history, provide no basis for holding that §848(c) contains a

special jury-unanimity requirement -- or even for concluding that

there is any ambiguity on this point.

      C.   If this is not enough to refute the majority's

interpretation, any remaining doubt must vanish when it is noted

that Congress has not customarily included special jury-unanimity

requirements in federal criminal statutes (other than the few I

mentioned earlier that concern capital sentencing procedures).

Indeed, I have not found any federal criminal statutes outside

the field of capital sentencing that contain special unanimity

requirements.    If I have overlooked any, I hope that my

colleagues in the majority will call them to my attention.      But

if I am right that Congress, as a uniform or general practice,

has not adopted such special unanimity requirements, that

CCE statute weighs against the proposition that Congress, in
enacting §848(c), intended to impose an analogous requirement but
either felt that it was unnecessary or neglected to insert any
statutory language manifesting such an intent. The express jury
unanimity requirement in 21 U.S.C. § 848(k) "shows that Congress
knew how to draft [such a requirement] when it wanted to." City
of Chicago v. Environmental Defense Fund, 114 S. Ct. 1588, 1593
(1994).


                                 3
practice seems to me to be telling.   With no congressional custom

of adopting such special unanimity requirements and no hint in

the statutory language or legislative history that Congress meant

to break new ground and impose such a requirement under §848(c),

I think that the majority's interpretation can confidently be

rejected.

     D.   The majority claims that its interpretation of §848(c)

is supported by two canons of construction -- the rule of lenity

and the rule that an ambiguous statute should be interpreted

where possible to avoid "`grave and doubtful constitutional

questions.'"   Maj. Op. 21 (quoting United States ex rel. Attorney

General v. Delaware & Hudson Co., 213 U.S. 366 (1909)).    Neither

of these canons, however, is applicable here.    Both canons may

properly be invoked only when the statute in question is

legitimately ambiguous on the point at issue.    These canons are,

after all, tools for identifying, not overriding, congressional

intent.   As the Supreme Court recently noted, the rule of lenity

"applies only if, `after seizing everything from which aid can be

derived,' we can make `no more than a guess as to what Congress

intended.'"    Reno v. Koray, 115 S. Ct. 2021, 2029 (1995) (citation

omitted); See also United States v. Turcks, 41 F.3d 893, 901 (3d

Cir. 1994) (rule of lenity "operates only after it is determined

that a criminal statute is ambiguous, not at the beginning of the

process of construction, as an overriding consideration of being

lenient to wrongdoers") (citation and internal quotations

omitted); United States v. Lanier, 73 F.3d 1380, 1390 (6th Cir.

1996) (when applying the rule of lenity courts should not go to


                                 4
extreme lengths to characterize criminal statutes as ambiguous

when they can be read as relatively well-defined); United States

v. Valencia-Andrade, 72 F.3d 770, 774 (9th Cir. 1996) (rule of

lenity serves as aid for resolving ambiguity; it is not used to

beget one).    Likewise, "resort to an alternative construction to

avoid deciding a constitutional question is appropriate only when

such a course is `fairly possible' or when the statue provides a

`fair alternative' construction."    Swain v. Pressley, 430 U.S.
372, 378 n.11 (1977); See also Friedrich v. United States, 974
F.2d 409, 418-19 (3d Cir. 1992) ("Although a statute should be

interpreted in a fashion that does not defeat the congressional

purpose, . . . a court may not rewrite an unambiguous law")

(citation omitted); United States v. Salisbury, 983 F.2d 1369,

1380 (6th Cir. 1993) (same); Block v. Meese, 793 F.2d 1303, 1310

(D.C. Cir. 1986) (Scalia, J.) (court may not read limitation into

statute to avoid constitutional issue where no language in

statute supports such interpretation).    In this case, therefore,

in the absence of any ambiguity as to whether Congress intended

to include a special jury-unanimity requirement in §848(c) -- and

for the reasons explained above, I see no such ambiguity --

neither of the canons advances the majority's argument.

     E.   The only remaining source of authority invoked by the

majority -- and thus the sole pillar on which its entire

statutory construction argument rests -- is its understanding of

"general historical tradition in criminal jurisprudence."     Maj.

Op. at 19.    The majority states:




                                 5
     Criminal trials have long ensured substantial jury agreement
     as to the facts establishing the offense. This is because
     criminal statutes and the common law have generally defined
     crimes in terms of conduct (and accompanying mental state)
     that takes place in a single place at some specific time.
     For example, murder statutes require that the defendant
     killed some other person, an act occurring in some specified
     time and place. Thus, when a jury delivers a general guilty
     verdict for such a crime, we are confident that the jury
     agreed on most of the actions engaged in by the defendant.

Id. (emphasis added).
     The majority cites no authority for this reading of "general

historical tradition in criminal jurisprudence," and I believe

that the majority has overstated the principle that can

legitimately be drawn from established criminal law precedents.

To be sure, our law has traditionally demanded a degree of
specificity in criminal prosecutions.    Many rules of law,

including those governing charging instruments26 and bills of

particulars,27 work toward this end.    But it is simply not true

that the jury is always required to "agree[] on most of the

actions engaged in by the defendant."    Maj. Op. at 19.   Nor is it

true that the prosecution has invariably28 been required to



26
  See, e.g., Fed. R. Crim. P. 3 (a complaint sets out "the
essential facts constituting the offense charged"); Fed. R. Crim.
P. 7(c)(1) (the indictment or the information must set out "the
essential facts constituting the offense charged.").
27
  See Fed. R. Crim. P. 7(f).
28
  I am aware that the majority states that "criminal statutes and
the common law have generally defined crimes in terms of conduct
(and accompanying mental state) that takes place in a single
place at some specified time." Maj. Op. at 19 (emphasis added).
If this rule is only "generally" true, however, then there must
be instances in which it is not true. And if that is so, then I
think it is incumbent upon the majority to explain when the rule
does not apply and why the present case is not analogous to those
in which this rule has not traditionally held true. The majority
provides no such explanation.

                                6
establish the "specified time and place" where a charged offense

occurred.   Id.

     In invoking "general historical tradition in criminal

jurisprudence," the majority relies on the law of murder, but I

believe that this body of law exposes the weakness of the

majority's analysis.   It is not correct, for example, that in a

murder case the jury is required to "agree[] on most of the

actions engaged in by the defendant."      Maj. Op. at 19.   Both the

holding and the controlling opinions in Schad v. Arizona, 501
U.S. 624 (1991), illustrate this point.

     Under the holding of Schad, which followed traditional

practice (see id. at 640-42 (opinion of Souter, J.); id. at 648-

50 (opinion of Scalia, J.)), a defendant may be convicted of

first-degree murder even if some of the jurors base their guilty

votes on the theory of felony-murder and others do not.       Suppose,

therefore, that the evidence in a murder case shows that the

victim was driving in a remote area when he picked up the

defendant, who was hitchhiking.       Suppose that the victim's body

is later found at the bottom of a cliff, that the medical

examiner attributes death to a fall, that the defendant is later

stopped while driving the victim's car and is found to have made

many purchases using the victim's credit cards, and that forensic

evidence ties the defendant to the victim's death.      Suppose that

six jurors conclude that the defendant deliberately pushed the

victim off the cliff but that the remaining six jurors think that

the victim accidentally fell to his death while attempting to

flee from the defendant, who was robbing him.      Schad teaches that


                                  7
the jury could find the defendant guilty of first-degree murder

despite this important disagreement about the defendant's

conduct.

     Moreover, even if the jurors in a murder case all agree that

the defendant intentionally killed the victim, both Justice

Souter's and Justice Scalia's opinions in Schad make clear that

the jurors need not agree on how the killing was accomplished.

Justice Souter discussed Andersen v. United States, 170 U.S. 481

(1898), in which the Court upheld a murder conviction despite the

fact that the indictment did not specify whether the death was

caused by shooting or drowning.       See 501 U.S. at 631.   He then

observed:
     We have never suggested that in returning general verdicts
     in such cases the jurors should be required to agree upon a
     single means of commission. . . . In these cases, as in
     litigation generally, "different jurors may be persuaded by
     different pieces of evidence, even when they agree upon the
     bottom line. . . ."
501 U.S. at 631-32 (citation omitted).      Justice Scalia made the


same point by means of a hypothetical. He wrote:
     When a woman's charred body has been found in a burned
     house, and there is ample evidence that the defendant set
     out to kill her, it would be absurd to set him free because
     six jurors believe he strangled her to death (and caused the
     fire accidentally in his hasty escape), while six others
     believe he left her unconscious and set the fire to kill
     her.
501 U.S. at 650 (Scalia, J., concurring).      Thus, it seems clear

to me that the majority is wrong in saying that under traditional

practice the jury in a murder case must always "agree[] on most

of the actions engaged in by the defendant."      Maj. Op. 19.




                                  8
     Nor is the prosecution in a murder case always required to

nail down the "specified time" or "specified . . . place" of the

killing.   To take another hypothetical case, suppose that a

motorist is seen picking up a hitchhiker at one end of a state

and that the hitchhiker is stopped many days later at the other

end of the state driving the motorist's car.     Suppose also that

blood stains are found in the trunk, that the motorist's bullet-

ridden body is discovered in a wooded area in another part of the

state and that other evidence tying the hitchhiker to the crime

is gathered.   Would anybody suggest that the hitchhiker cannot be

convicted unless the prosecution can prove specifically where and

when the killing occurred?

     In short, I do not think that it is possible to distill from

"general historical tradition in criminal jurisprudence" the

principle that the jury must always "agree[] on most of the

actions engaged in by the defendant" or the principle that the

prosecution must always prove that a charged offense occurred at

a specific place or time.    Instead, I think that our law has

traditionally allowed some flexibility with respect to these

matters, and thus I do not discern any traditional practice that

provides appreciable support for the majority's interpretation of

§848(c).   Certainly I do not see anything that can begin to

overcome the lack of support for that interpretation in either

the statutory language or the legislative history and the absence

of any congressional practice of imposing special jury-unanimity

requirements as part of criminal statutes (other than the few I

mentioned concerning capital sentencing).    I therefore conclude


                                 9
that §848(c) does not include any special jury-unanimity

requirement.



                          II.

     A.   Because I reject the majority's statutory interpretation

argument, I now turn to the question whether the Constitution

obligated the trial judge in this case to instruct the members of

the jury that they were required to reach unanimous agreement as

to the particular offenses that made up the "continuing series"

of violations that the defendant committed.   Because this is a

federal case, the only   constitutional provision relevant to the

issue of jury-unanimity, in my view, is the Sixth Amendment.

Unlike the majority, I do not think that the Due Process Clause

of the Fifth Amendment has any bearing on this issue.29    See Maj.

Op. 21.

29
 My evaluation of the constitutional issue presented in this case
would not change if I believed that the Due Process Clause of the
Fifth Amendment were applicable here, but I do not think that it
is.

    The Sixth Amendment expressly guarantees the right to "trial
by jury" and has been held to require a unanimous verdict in a
federal criminal prosecution. See 12-13, infra. The Due Process
Clause of the Fifth Amendment, of course, provides general
protection for "liberty." "Where a particular amendment
`provides an explicit textual source of constitutional
protection' against a particular sort of government behavior,
`that Amendment, not the more generalized notion of "substantive
due process," must be the guide for analyzing these claims.'"
Albright v. Oliver, 114 S. Ct. 807, 813 (1994)(plurality)(quoting
Graham v. Connor, 490 U.S. 386, 395 (1989). See also id. at 814
(Scalia, J., concurring); cf. id. at 817 (Ginsburg, J.,
concurring); id. (Kennedy, J., concurring); id. at 819-22
(Souter, J., concurring). Furthermore, the proposition that the
Due Process Clause of the Fifth Amendment guarantees jury
unanimity to a greater degree than does the Sixth Amendment seems


                                10
     B.   The Sixth Amendment guarantees the right to a "trial by

jury" in "all criminal prosecutions" in federal court.   In

Johnson v. Louisiana, 406 U.S. 356 (1972), and Apodaca v. Oregon,

406 U.S. 404 (1973), five Justices concluded that this right

includes the right to a unanimous verdict.   Justice Powell, who

cast the deciding vote, reasoned as follows:
     [I]n amending the Constitution to guarantee the right to
     jury trial, the framers desired to preserve the jury
     safeguard as it was known to them at common law. At the
     time the Bill of Rights was adopted, unanimity had long been
     established as one of the attributes of a jury conviction at
     common law. It therefore seems to me, in accord both with
     history and precedent, that the Sixth Amendment requires a
     unanimous jury verdict to convict in a federal criminal
     trial.

Johnson v. Louisiana, 406 U.S. at 371 (Opinion of Powell, J.)

(emphasis added) (footnote omitted).

     As the highlighted portion of Justice Powell's opinion

states, the common law and American practice at the time of the


to be inconsistent with the Supreme Court decisions holding that
the Due Process Clause of the Fourteenth Amendment requires less
jury unanimity than does the Sixth Amendment. See Johnson v.
Louisiana, 406 U.S. 356 (1972); Apodaca v. Oregon, 406 U.S. 464
(1972).
    In Schad v. Arizona, 501 U.S. 624 (1991), both the plurality
opinion (see id. at 632-645) and Justice Scalia's concurrence
(see id. at 649-652) discussed the constitutional restrictions
imposed by the Due Process Clause of the Fourteenth Amendment
because Schad was a state prosecution and the Sixth Amendment's
implicit guarantee of a unanimous jury verdict is not applicable
to the states. Johnson v. Louisiana, supra; Apodaca v. Oregon,
supra. (This is my interpretation of the main thrust of footnote
5 of the Schad plurality opinion (501 U.S. at 634 n.5), which the
majority discusses. See Maj. Op. 30 n.16.)

    Some of the hypothetical statutes mentioned in the Schad
plurality opinion and in Justice Scalia's concurrence could raise
due process concerns unrelated to the question of jury unanimity.
But insofar as jury unanimity is concerned, I see no
justification for looking further than the Sixth Amendment.

                                11
adoption of the Bill of Rights required a unanimous jury verdict

-- and, as far as I am aware, nothing more.30   And subject to the

proviso discussed in part II C of this opinion, I do not think

that the Sixth Amendment goes any further.    Thus, in my view, the

Sixth Amendment requires that jurors be instructed regarding the

elements of the offense with which the defendant is charged, and

each juror, before deciding to vote "guilty," must decide in his

or her own mind that every element was proven beyond a reasonable

doubt.   When the jurors vote, they must unanimously vote "guilty"

in order for there to be a conviction.    But assuming that they

all vote "guilty," the Sixth Amendment unanimity requirement does

not demand anything more.   It does not require unanimity with

respect to any subsidiary factual determinations that the

individual jurors may have made in their own minds before casting

their votes.

     Under this approach, it is apparent that the breadth of the

legislative definition of an offense substantially affects the

degree of unanimity that is required.    The more narrowly an

offense is defined, the less room there will be for jurors to

disagree on subsidiary factual matters.    And the more broadly an

offense is defined, the more room there will be for such

30
 See, e.g., 4 W. Blackstone, Commentaries *376; Virginia
Declaration of Rights, sec. 8 (protecting right "to a speedy
trial by an impartial jury of [the] vicinage, without whose
unanimous consent [a defendant] cannot be found guilty");
Delaware Declaration of Rights and Fundamental Rules, § 14
(protecting "right to a speedy Trial by an impartial Jury,
without whose unanimous Consent [a defendant] ought not to be
found Guilty"); Vt. Constitution of 1777 ch. 1, art. X (defendant
cannot be found guilty without "the unanimous consent" of the
"jury").

                                12
disagreement.   Suppose that State A defines first-degree murder

as knowingly or purposely causing the death of another person.

Suppose that State B defines first-degree murder as knowingly or

purposely causing the death of another human being or causing the

death of another human during the commission of a felony.     The

degree of unanimity required in State A is greater than in State

B because in the latter a defendant could be convicted of first-

degree murder even if some jurors think that he caused the death

knowingly or purposely and others think he merely caused the

death during the commission of a felony.    But as Schad instructs,

the scheme adopted by State B does not offend the Constitution.

     C.   I now come to the proviso to which I previously

referred.   Because of the relationship noted above between the

breadth of the legislative definition of an offense and the

degree of jury-unanimity needed to produce a unanimous verdict,

Congress could circumvent the Sixth Amendment's guarantee of a

unanimous verdict by lumping together incongruous elements under

the rubric of a single offense.    I do not think that the Sixth

Amendment would tolerate such a stratagem.    If a new offense

contained a combination of elements having no rational basis

other than the evasion of the Sixth Amendment's jury unanimity

requirement, that combination would be unconstitutional.

     In Schad, both Justice Souter's and Justice Scalia's

opinions pointed out that there could be extreme circumstances in

which the Constitution would require jury-unanimity with respect

to something other than the jury's general verdict of guilty.

Justice Souter's opinion recognized that the meaning of the right


                                  13
to a unanimous verdict in a particular case depends on the

legislative definition of the offense with which the defendant is

charged, and he noted that this right could be undermined if a

legislative body simply lumped together incongruous elements

under the rubric of a single offense. 501 U.S. at 630-33.

Concluding that the Constitution would not permit such a ploy, he

observed that "nothing in our history suggests that the Due

Process Clause would permit a State to convict anyone under a

charge of `Crime' so generic that any combination of jury

findings of embezzlement, reckless driving, murder, burglary, tax

evasion, or littering, for example, would suffice for

conviction."    Id. at 633 (footnote omitted).

     Justice Souter stressed, however, that considerable

deference should be given to a legislative judgment concerning

the definition of a criminal offense -- or, in other words, to a

legislative judgment that a particular combination of elements

should be regarded as constituting a single rather than multiple

offenses.    See id. at 637-40.   He spoke of "a threshold

presumption of legislative competence,"     the importance of

"judicial restraint," and the need to avoid "judicial second-

guessing."   Id. at 637-38.   Emphasizing that a legislature's

"`definition of the elements of [an] offense is usually

dispositive,'" he nevertheless made clear that     "`there are

obviously constitutional limits beyond which [a legislative body]

may not go."    Id. at 639 (citation omitted).   In deciding whether

these limits have been violated, he concluded, both "history and

widely shared practices" are instructive.     Id. at 640.    He also


                                  14
observed that, when a statute sets out alternative elements, it

is appropriate to consider whether they can reasonably be viewed

as reflecting "notions of equivalent blameworthiness or

culpability" or whether, as in his previous example of the

offense of "Crime," no such view of the definition can reasonably

be entertained.   Id. at 643.

     Justice Scalia's concurrence set out a similar but not

identical analysis.       He noted that "one can conceive of novel

`umbrella' crimes (a felony consisting of either robbery or

failure to file a tax return) where permitting a 6-to-6 verdict

would seem contrary to due process."       Id. at 650 (Scalia, J.

concurring).    In a somewhat similar vein, he later added that

"[w]e would not permit . . . an indictment charging that the

defendant assaulted either X on Tuesday or Y on Wednesday."         Id.

at 651.    Applying his view that the Due Process Clause of the

Fourteenth Amendment does not proscribe deeply rooted historical

practices, he concluded that Arizona's definition of murder,

which represented the historical norm, did not violate due

process.    Id. at 651.    Since Schad grew out of a state

prosecution, both these opinions discussed the requirements of

the Due Process Clause of the Fourteenth Amendment, rather than

the Sixth Amendment, but I believe that it is appropriate to

translate their discussion into Sixth Amendment terms.

     Under either Justice Souter's or Justice Scalia's analysis,

Congress's definition of a "continuing criminal enterprise" does

not, in my opinion, exceed the broad limits allowed for

legislative judgment in determining whether particular elements


                                    15
should be combined to form a single offense.    I readily

acknowledge that the CCE statute, unlike the Arizona murder

statute at issue in Schad, is not based on a long and widely

accepted model but instead, as I discuss below, represents a

innovative approach developed by Congress some 25 years ago.     In

light of these origins, the CCE statute cannot claim the

protection from constitutional challenge that a more traditional

criminal statute might enjoy, but this does not mean that the CCE

statute is automatically suspect.    As patterns of crime change,

legislative bodies must have the freedom, within constitutional

limits, to devise new ways of responding to those changes,

including the creation of new crimes that are not closely

modelled on any common law antecedents.

     Although the CCE statute does not enjoy the protection of

ancient lineage, I believe that both its structure and background

support its constitutionality and comfortably distinguish it from

the examples of impermissible statutes that were cited in the

Schad plurality and concurring opinions.    Justice Souter's

example -- an offense called "Crime" that would require proof

that the defendant committed at least one act of "embezzlement,

reckless driving, murder, burglary, tax evasion, or littering"

(501 U.S. at 633 (opinion of Souter, J.)) -- seems to represent a

combination of elements having no rational basis other than the

circumvention of otherwise applicable jury-unanimity

requirements.   No element other than proof of one of the

predicate offense appears to be necessary for conviction, and the

predicate offenses are widely dissimilar.    It is hard to imagine


                                16
what legitimate basis there could be for such a combination of

elements.

     The hypothetical laws discussed by Justice Scalia seem to me

to have similar flaws.   What legitimate basis could there be for

creating a crime "consisting of either robbery or failure to file

a tax return" or permitting a defendant to be prosecuted for the

offense of assaulting "either X on Tuesday or Y on Wednesday"?

See 501 U.S. at 651 (Scalia, J., concurring).

     The CCE statute differs sharply from these monstrosities.

For one thing, there are important structural differences.     The

CCE statute sets out several elements in addition to the

commission of the predicate offenses that must be proven in every

case.   Specifically, it must be shown, not only that the

defendant committed a "continuing series of violations," but that

(a) he undertook this activity "in concert with five or more

other persons," (b) that "with respect to [these persons] he

occupie[d] a position of organizer, a supervisory position, or

any other position of management," and (c) that he "obtain[ed]

substantial income or resources" from this series of violations.

21 U.S.C. §848(c).   The presence of these additional elements

supports the view that the CCE statute represents an effort to

define a distinct type of criminal activity.

     The background of the CCE statute fortifies this view.      The

CCE statute was enacted as part of the Comprehensive Drug Abuse

Prevention and Control Act of 1970, Pub. L. 91-513, 84 Stat.

1236.   After study and consideration, Congress concluded that

drug abuse was "approaching epidemic proportions," that existing


                                17
federal drug laws were inadequate, and that new approaches were

needed.     H.R. Rep. 91-1444, 91st Cong., 2d Sess., at 6, reprinted

in   1970 U.S. Cong. & Admin. News 4566, 4571-72.    The CCE statute

represented one such innovative approach.     Drafted to address

what Congress considered a rapidly growing problem, this statute

departed significantly from common law models and prior drug

laws.     Much like the RICO statute, see 18 U.S.C. §§ 1961-64,

which was passed at roughly the same time, the CCE statute

created a new crime by reference to a criminal organization or

"enterprise."     In enacting both of these ground-breaking

statutes, it was apparently Congress's judgment that a new

organizational approach was necessary in order to mount an

effective attack on criminal groups that were causing great

societal damage.

     To my mind, this background must be taken into account in

considering whether Congress exceeded constitutional bounds by

creating the offense set out in 21 U.S.C §848(c).     This

background shows, I believe, that Congress had a rational and

legitimate basis for crafting the particular combination of

elements required under 21 U.S.C §848(c)(2).     Specifically, this

background demonstrates that it was the judgment of Congress that

a new type of criminal activity was growing in importance and

that a new type of criminal statute, keyed to the organizational

scope of that activity, was needed.     This legislative judgment,

in my view, is entitled to substantial respect.     See Schad, 501
U.S. at 637-39 (opinion of Souter, J.).




                                  18
     Based on the structure and background of the CCE statute, I

am persuaded that the statute does not contravene the Sixth

Amendment's jury unanimity requirement but instead constitutes a

permissible of exercise of Congress's broad power to define the

scope of federal criminal offenses.



                    III.

     For these reasons, I do not think that the trial judge in

this case erred in refusing to instruct the members of the jury

that they were required to agree unanimously on the predicate

offenses committed by the defendant.   If the trial judge had

erred, however, I think that the error would be harmless for the

reasons explained in part III of the opinion of the court.




               United States v. Theodore Edmonds
                          No. 93-1890

                (Argued In Banc October 25, 1995)
         ______________________________________________


GARTH, Circuit Judge, Concurring in Part and Dissenting in Part,
SLOVITER, Chief Judge, GREENBERG, NYGAARD, ALITO and ROTH,
Circuit Judges, Join in this Concurring and Dissenting Opinion.



     While I agree that Edmonds' conviction must be sustained, I

cannot agree that any error was committed by the district court.

Because there was no error, it is a needless exercise to address

whether that error was harmless.




                               19
     Congress has never required a unanimous finding for each and

every component of the Continuing Criminal Enterprise ("CCE")

statute, 21 U.S.C. § 848(c).    Therefore, in my opinion, the jury

was not required to unanimously agree on which three predicate

acts constituted the "continuing series of violations" for

purposes of the CCE statute, as Echeverri required, and which the

majority of the Court now reaffirms.



                                 I.

     In this case, we have been asked to decide whether the

identities of the predicate acts constituting the "continuing

series of violations" prong of the CCE statute are so essential

to proof of the CCE offense that the identity of each predicate

act must be agreed upon unanimously by the jury;    or whether the

identities of the predicate acts are merely alternative means of

committing the same CCE offense or preliminary facts required to

establish the offense, such that unanimity is not required under

the Supreme Court's decision in Schad v. Arizona, 501 U.S. 624

(1991).

     The plain reading and meaning of the CCE statute does not

require the identification of the particular predicate acts as an

element of the CCE offense.    Therefore, the jury need not have

unanimously agreed on the same three predicate acts constituting

the "continuing series" in convicting Edmonds of CCE.

Accordingly, the district court did not err in failing to give

such a specific unanimity instruction.

                                 A.


                                 20
       In order for the government to make out the offense of

conducting a continuing criminal enterprise, as defined by 21

U.S.C. § 848(c), it must show that:
     (1) the defendant committed a drug-related felony, 21
     U.S.C. 848(c)(1);

       (2) the felony was "a part of a continuing series of
       violations" of the drug laws; 21 U.S.C. § 848(c)(2)
       (emphasis added);

       (3) the defendant undertook that drug-related felony
       "in concert with five or more other persons with
       respect to whom [the defendant] occupied a position of
       organizer, a supervisory position, or any other
       position of management," 21 U.S.C. § 848(c)(A); and

       (4) the defendant obtained substantial income or
       resources from these violations. 21 U.S.C. §848(c)(B).


       The district court had instructed the jury that "[a]

continuing series of violations requires proof beyond a

reasonable doubt that three or more violations occurred and that

they, those three or more, were related to each other."    App.

577.    The district court also instructed the jury that "[y]ou are

asked to deliberate with a view towards reaching a unanimous

decision with respect to each count and each defendant charged
here in this indictment."    App. 581.   The only issue before us on

appeal is whether the district court erred in failing to instruct

the jury that in order to convict Edmonds of engaging in a CCE,

it must unanimously agree as to which three predicate acts

constituted the "continuing series of violations" under the CCE

statute.

       Nowhere in the language or legislative history of the CCE

statute does Congress evince a concern regarding the particular



                                 21
nature or identity of the predicate acts constituting the

"continuing series of violations."    Aside from requiring that the

"violations" be drug-related offenses, Congress has not imposed

limits on what predicate acts constitute a "violation."     The

courts, at liberty to define this statute, have generally held

that "violations" refer broadly to offenses, including unindicted

offenses, whether or not they led to convictions.   See United

States v. Rosenthal, 793 F.2d 1214, 1226-27 (11th Cir. 1986),

cert. denied, 480 U.S. 919 (1987);   United States v. Markowski,

772 F.2d 358, 361-62 (7th Cir. 1985), cert. denied, 475 U.S. 1018

(1986).   Congress has not even defined the number of predicate

acts required to form a "series."    Thus, while some courts of

appeal have required three predicate acts, see United States v.

Echeverri, 854 F.2d 638, 642 (3d Cir. 1988);   United States v.

Rosenthal, 793 F.2d 1214, 1226 (11th Cir. 1986), cert. denied,

480 U.S. 919 (1987), another court has required only two.     See

United States v. Canino, 949 F.2d 928, 947 (7th Cir. 1991), cert.

denied, 504 U.S. 910 (1992).

     Indeed, the statute itself does not require that the

violations be "related," although the courts have uniformly read

such a "relatedness" requirement into the definition of

"continuing series."   See e.g. United States v. Rodriguez-

Aguirre, -- F.3d --, 1996 WL 8119, *4 n.3 (10th Cir. 1996).

                                B.

     The broadness with which Congress defined a "continuing

series of violations" indicates that the exact identities of the

predicate offenses necessary for a jury to find a "continuing


                                22
series" for purposes of the CCE statute are not essential facts

constituting an element of the offense.   Rather, the predicate

offenses are no more than alternative means of, or preliminary

facts, establishing the element of "continuing series."   In Schad

v. Arizona, 501 U.S. 624, 633 (1991), the Supreme Court held that

facts that constitute merely alternative means of, or preliminary

facts to, proving a single offense need not receive the unanimous

agreement of the jury.

     In Schad, a plurality of the Supreme Court held that the

jury was not required to unanimously agree on whether the

defendant Schad had committed premeditated murder or felony-

murder in order to convict him under the Arizona first-degree

murder statute.   That statute provided that first-degree murder

was only one crime, regardless of whether it occurred as a

premeditated murder or a felony murder.   The Supreme Court stated

that:
     Our cases reflect a long-established rule of the
     criminal law that an indictment need not specify which
     overt act, among several named, was the means by which
     a crime was committed. . . . We have never suggested
     that in returning general verdicts in such cases the
     jurors should be required to agree upon a single means
     of commission, any more than the indictment were
     required to specify one alone. In these cases, as in
     litigation generally, "different jurors may be
     persuaded by different pieces of evidence, even when
     they agree upon the bottom line. Plainly there is no
     general requirement that the jury reach agreement on
     the preliminary factual issues which underlie the
     verdict."


Id. at 631-32 (quotation omitted).   Thus the Court rejected

requiring jury unanimity on the "mere means of satisfying a




                                23
single element of an offense," noting that such a requirement

would lead to "absurd results."    Id. at 636 n.6.

     The Schad Court recognized that there were due process

limits to the state's authority to define what facts constitute

merely alternative means of committing a single offense.   The

Court stated that:
     [N]othing in our history suggests that the Due Process
     Clause would permit a State to convict anyone under a
     charge of "Crime" so generic that any combination of
     jury findings of embezzlement, reckless driving,
     murder, burglary, tax evasion, or littering, for
     example, would suffice for conviction.


Schad, 501 U.S. at 63.   There comes a point, the Court

recognized, when "differences between means become so important

that they may not reasonably be viewed as alternatives to a

common end, but must be treated as differentiating what the

Constitution requires to be treated as separate offenses." Schad,
501 U.S. at 633.   In the case of the Arizona murder statute, the

Court held that due process was not violated because the state

legislature had determined that premeditated murder was "morally

equivalent" to felony murder.   Id. at 644.

     In the present case, the CCE statute clearly provides for

conviction for engaging in a CCE regardless of the identity,

level of seriousness, or differing penalties of the predicate

acts constituting the "continuing series of violations."   Because

any grouping of multiple related drug offenses will satisfy this

element of the statute, and because different groupings of

predicate acts do not define separate crimes, the identities of

the specific predicate acts constituting the "continuing series"


                                  24
do not rise to facts so "indispensable to proof of a given

offense," Schad, 501 U.S. at 633, that they must be agreed to

unanimously by the jury.   If we were to hold otherwise, we would

in effect be establishing a rule requiring jury unanimity as to

every predicate fact underlying the second prong of the CCE

statute.   Indeed, the majority opinion has furnished us with no

explanation as to how its analysis can result in a conclusion

that Congress intended just this one prong of a four-prong

statute to require jury unanimity as to the identity of the three

predicate acts and not require jury unanimity as to the factual

underpinnings of the other components of the CCE.

     Certainly, the majority opinion has furnished us with no

clue as to why just this requirement of the CCE statute

("continuing series of violations")   must be distinguished from

the other three requirements of the statute.

     While the first CCE prong (commission of a drug-related

felony) requires only a single determination, the other three CCE

prongs cannot be satisfied by a single determination and they

therefore potentially raise unanimity issues.   If the majority's

analysis is correct, then it would inexorably follow that all

five or more individuals - the subject of the third CCE prong -

must likewise be identified and agreed upon by each member of the

jury.   Yet we have held, and the majority apparently agrees with

that holding, (Maj. Op. at 25), that this is not required.    See

United States v. Jackson, 879 F.2d 85 (3d Cir. 1989) (unanimity

on five or more supervised individuals not required).




                                25
     Similarly, and just as illogically under the majority's

analysis, with respect to the CCE requirement that a defendant

must have derived "substantial income or resources" from his drug

violations, it would appear that the majority would also require

unanimity as to the factual findings and identities of such

income or resources.   Would the jury have to identify the cash,

property, airplanes, automobiles (Mercedes, Lexus, BMW), yachts,

etc. and agree unanimously on the particular resource which the

defendant received?

     Such a construction - singling out and selecting one of four

statutory requirements and interpreting an unarticulated

congressional intent requiring unanimity only with respect to

that one prong of a four-prong statute - is not supported by any

precedent, any logic, or any reason.   Nor can the majority's

unsupported argument, that such a construction is mandated,

supply that authority.   In sum, "'there is no general requirement

that the jury reach agreement on the preliminary factual issues

which underlie the verdict.'"   Schad, 501 U.S. at 632 (quoting

McKoy v. North Carolina, 494 U.S. 433, 449 (1990) (Blackmun, J.,

concurring)).

                                C.

     Not requiring specific unanimity on the predicate acts

constituting the "continuing series of violations" is consistent

with our holding in United States v. Jackson, 879 F.2d 85 (3d

Cir. 1989), where we held that there need not be unanimous

agreement among the jury as to the identities of the five or more

persons making up the group of underlings supervised, organized,


                                26
or managed by the defendant for purposes of the CCE statute.31

       The majority attempts to distinguish Jackson by arguing that

the five-person requirement, unlike the continuing series

requirement, has a "historical analogue in the law of conspiracy,

which generally has not required the jury to unanimously agree on

the identity of the defendant's co-conspirators."    (Maj. Op. at

25).   The applicability of the law of conspiracy to substantive

CCE offenses is open to question.     Moreover, even if the law of

conspiracy were applicable here, it is clear that the continuing

series requirement enjoys as much of a "historical analogue" as

does the five-person requirement.     Notably, in the case of a

multiple-object conspiracy, a jury need not unanimously agree as

to which object of the various charged objects forms the basis

for their conviction of a defendant for conspiracy. See, e.g.,

United States v. Linn, 31 F.3d 787, 991 (10th Cir. 1994);     United

States v. Peral-Cota, 1993 WL 68934, *4 (9th Cir. 1993).32

31
  At least seven other circuits have not required unanimity with
respect to the identity of the five underlings in the CCE
statute. See United States v. Jelinek, 57 F.3d 655, 658 (8th
Cir. 1995), cert. denied, 116 S. Ct. 236 (1995); United States
v. Harris, 959 F.2d 246 (D.C. Cir.), cert. denied, 506 U.S. 932
(1992); United States v. Canino, 949 F.2d 928 (7th Cir. 1991),
cert. denied, 504 U.S. 910 (1992); United States v. Moorman, 944
F.2d 801 (11th Cir. 1991) (per curiam), cert. denied, 503 U.S.
1007 (1992); United States v. English, 925 F.2d 154, 159 (6th
Cir.), cert. denied, 501 U.S. 1211 (1991); United States v.
Linn, 889 F.2d 1369, 1374 (5th Cir. 1989), cert. denied, 498 U.S.
809 (1990); United States v. Tarvers, 833 F.2d 1068, 1074 (1st
Cir. 1987).
32
  Indeed, as the Supreme Court has held, "[w]hen a jury returns a
guilty verdict on an indictment charging several acts in the
conjunctive, . . . the verdict stands if the evidence is
sufficient with respect to any one of the acts charged." Griffin
v. United States, 502 U.S. 46, 56-57 (1991) (quoting Turner v.
United States, 396 U.S. 398, 420 (1970)).


                                 27
     The majority also argues that Jackson is distinguishable

because "acting in concert with one group of five people is no

more or less blameworthy than acting in concert with another

group of five."   (Maj. Op. at 26).   However, as discussed infra,

the CCE statute clearly provides that engaging in one group of

related predicate acts is as equally blameworthy as engaging in

another group of related predicate acts.   Just as the exact

identities of the five supervised individuals are preliminary

factual findings or mere alternative means to proving a CCE

offense, the exact identities of the predicate acts constituting

the "continuing series of violations" are also preliminary

factual findings or mere alternative means to proving a CCE

offense and thus need not be the subject of jury unanimity.     See

United States v. Anderson, 39 F.3d 331, 350-51 (D.C. Cir. 1994)

(holding that the district court's failure to instruct the jurors

that they were required to agree unanimously on the particular

predicate acts committed and the identities of the five

individuals managed in order to convict the defendant for

violation of the CCE statute was not plain error), cert. denied,

116 S. Ct. 542 (1995);   United States v. Canino, 949 F.2d 928,

948 (7th Cir. 1991) (holding that juror unanimity was not

required on the identities of the predicate offenses constituting

the "continuing series" because "[t]he constitutional requirement

of juror unanimity in federal criminal offenses is satisfied when

each juror in a CCE trial is convinced beyond a reasonable doubt




                                28
that a defendant charged under the CCE statute committed two

predicate offenses."), cert. denied, 504 U.S. 910 (1992).33



                                D.

     The district court's general unanimity instruction

sufficiently ensured that the jury would unanimously agree that a

"continuing series of violations," that is, three or more related

drug offenses, occurred.   Thus, I find that the district court

committed no error when it did not provide a specific unanimity

instruction.



                               II.

     Today, the majority purports to "affirm" or "reaffirm" our

decision in United States v. Echeverri, 854 F.2d 638 (3d Cir.

1988).   The majority, conceding that neither the language nor

legislative history of the CCE statute requires specific

unanimity, strains to justify its position by resorting to

"background interpretive principles," including the "tradition in

criminal jurisprudence," constitutional considerations, and the

rule of lenity.   In my view, these "background interpretive
33
 See also United States v. Kramer, 955 F.2d 479, 486-87 (7th Cir.
1992) (rejecting defendants' contention that the jury should have
been instructed that it must unanimously agree as to each of the
two or more predicate offenses constituting the "continuing
series" of CCE, where the court had given a general unanimity
instruction), cert. denied, 506 U.S. 998 (1992); United States v.
Hernandez-Escarsega, 886 F.2d 1560 (9th Cir. 1989) (specific
unanimity instruction not required where the jury had convicted
the defendant of two the eleven predicate offenses alleged in the
CCE count, and where there was "overwhelming" evidence at trial
that the other charged predicate acts had occurred), cert.
denied, 497 U.S. 1003 (1990).


                                29
principles" cannot support the ambitious proposition for which

they are invoked by the majority.

                                 A.

       First, the majority argues that under the "general

historical tradition in criminal jurisprudence," "[c]riminal

trials have long ensured substantial jury agreement as to the

facts establishing the offense."      (Maj. Op. at 18).        In so

arguing, the majority glosses over and fails to answer the

central dilemma in the case:    how we are to determine which facts

require or do not require unanimous jury agreement.

       Clearly, not all of the facts underlying a verdict require

jury unanimity.   See Schad, supra.     In failing to define what

"facts" require jury unanimity or not, the majority's argument

does not supply a satisfactory, authoritative, or logical answer

as to whether the identities of the three predicate acts

constituting a "continuing series of violations" for purposes of

CCE require jury unanimity.

                                 B.

       Next, the majority argues that "[t]here is a real

possibility that the CCE statute would violate the Due Process

Clause absent a specific unanimity requirement."      (Maj. Op. at

19).    The majority, however, cannot find a principled way to

argue that due process was violated in this case when it was not

violated in Schad.

       In Schad, the Supreme Court held that the Due Process Clause

was not violated when the defendant was convicted of first-degree

murder despite the lack of assurance that the jury unanimously


                                 30
agreed as to whether the defendant had committed premeditated

murder or felony murder.    The majority argues that this result

was defensible in Schad only because premeditated murder and

felony murder are of "equivalent blameworthiness or culpability"

(Maj. Op. at 20 (quoting Schad, 501 U.S. at 643));     and that in

the present case, the three predicate offenses may vary greatly

in degrees of seriousness which would cause them to not be

equivalently blameworthy.

     This argument lacks any basis in logic.    To the extent that

the CCE statute allows conviction for the same offense based on

any grouping of multiple related predicate acts, despite the fact

that each act may carry very different penalties, this is a

decision that has already been made by Congress.    In other words,

Congress has already determined that regardless of the exact

identity or seriousness of the predicate acts constituting the

"continuing series," a defendant is equally blameworthy so long

as he has engaged in multiple related drug-related offenses.       As

the Supreme Court noted in Schad, "'the . . . legislature's

definition of the elements of the offense is usually

dispositive.'"   Schad, 501 U.S. at 639.

     A legislature's definition of the elements of an crime does

not offend constitutional strictures where such definition is

supported by "history" and "shared practice."   See Schad, 501
U.S. at 640.     As discussed earlier, Congress's decision not to

require unanimity on the identities of the predicate acts for a

CCE offense finds a historical analogue in the well established

law that where an indictment alleges multiple acts charged in the


                                 31
conjunctive, the jury need only be given a general unanimity jury

instruction, and a general guilty verdict suffices to convict the

defendant.   See, e.g., United States v. Linn, 31 F.3d 787, 991

(10th Cir. 1994);    United States v. Peral-Cota, 1993 WL 68934, *4

(9th Cir. 1993).

     Moreover, a specific unanimity instruction to the jury would

do nothing to change the fact that a defendant could be convicted

for CCE regardless of whether the jury found that he engaged in a

series of first-time simple possession offenses or whether the

jury found that he engaged in a series of more serious crimes

such as distributing large quantities of drugs.34

     Accordingly, because Congress has already determined that

any "continuing series of [drug] violations," regardless of the

identity or seriousness of those drug violations, is equally

blameworthy for purposes of CCE, we defer to Congress's

determination as the Court deferred to the Arizona legislature's

intent in Schad.    The majority's argument that the predicate acts

making up such a "continuing series" may vary in degrees of

seriousness is irrelevant, and Edmonds' conviction for CCE, even

if based on less than unanimous jury agreement as to which three




34
 I raise this point not to "suggest[] that the equivalent
blameworthiness test is a pointless exercise," (Maj. Op. at 22),
but to highlight the fact that the majority's criticism of the
CCE statute would not be cured by the specific unanimity
instruction requested on the appeal before us. Indeed, the
majority's "equal blameworthiness" argument does not provide
support for a specific unanimity instruction but instead stands
as a challenge to the facial constitutionality of the CCE
statute.

                                 32
predicate acts constituted the "series," does not violate due

process.35

                                C.

     Finally, the majority also argues that requiring specific

unanimity is "counseled" by the rule of lenity.

     First and foremost, the rule of lenity applies only when a

statute is ambiguous and, in light of the traditional view that

unanimity is required only as to the general verdict, the CCE

statute cannot be deemed ambiguous.

     Moreover, as the majority acknowledges, there is no

authority for applying the rule of lenity to the issue posed in

the present case.   Nevertheless, the majority argues that the

rule of lenity should apply here because it has been applied to

the "conceptually analogous situation:   whether a single criminal

act constitutes one or more violations of a statute."   (Maj. Op.

at 22).   I fail to see, however, how the issue of whether a

single criminal act constitutes one or more violations of a

statute is at all analogous to the present issue of whether the

facts sought to be proven at trial are or are not so essential to

proof of an element of the offense such that jury unanimity is or

is not required.




35
 The majority also notes for the first time in the harmless error
section of its opinion, that the Sixth Amendment is also
"implicated" by the district court's failure to give a specific
unanimity instruction in this case. (Maj. Op. at 27). However,
as the majority concedes, the present inquiry turns not on Sixth
Amendment concerns but Due Process concerns. (Maj. Op. at 27
n.11).

                                33
     The majority also invokes a number of cases for the

proposition that the rule of lenity requires fair warning as to

the harshness of criminal penalties for a given offense.    From

there, the majority makes the tenuous connection that because

procedural protections affect the likelihood that a penalty will

be imposed, that "[a]t some point, differences in procedural

protections become as significant as different penalties, and the

need for fair warning just as critical."   (Maj. Op. at 24).36

This argument is forced and fails to persuade.    The "procedural

protections" at trial may affect the likelihood that a defendant

will be convicted at trial (a jury question), but this is a

separate issue from what penalties will be imposed (a statutory

and/or judicial matter).



                               III.

     Because Congress has not required specific unanimity with

respect to any of the predicate factual findings underlying the

CCE statute, and because there is no basis for our requiring

unanimity as to the identities of the predicate acts when we do

not require unanimity as to the identities of the five supervised

individuals, or as to the identities of the defendant's income

and resources;   I would overrule Echeverri.   Instead I would hold

that, absent Congressional intent requiring jury unanimity as to

the identity of predicate factual findings, a specific unanimity

instruction on a statute's predicate findings is not required.

36
 Presumably, the "procedural protection" that the majority has in
mind is a specific unanimity instruction to the jury.

                                34
     Because there was no error committed by the district court,

I would not reach the issue of harmless error.   Although I concur

in the ultimate result reached by the majority in sustaining

Edmonds' conviction, I respectfully dissent from the majority's

holding that requires unanimity as to the identities of the

predicate acts constituting the "continuing series" prong of the

CCE statute.




                               35